Exhibit 10.02

 

EXPORTSS®  AGREEMENT

 

of

 

JULY 1, 2006

 

AMONG

 

SALLIE MAE, INC.

12061 Bluemont Way

Reston, VA  20190

 

SLM EDUCATION CREDIT FINANCE CORPORATION

20 Hemingway Drive

East Providence, RI  02915

 

WALDEN UNIVERSITY, INC.

1001 Fleet Street

Baltimore, MD 21202

 

AND

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

(solely in its capacity as Eligible Lender Trustee

for Walden University, Inc.)

7077 Bonneval Road, Suite 400

Jacksonville, FL  32216

 

Our Agreement

 

This is an Agreement among Sallie Mae, Inc. (“Sallie Mae”), SLM Education Credit
Finance Corporation (“ECFC”), Wells Fargo Bank, National Association, solely in
its capacity as Eligible Lender Trustee for Walden University, Inc. (together
with its successors and assigns, “Trustee”), and Walden University, Inc.
(“School”). Sallie Mae and ECFC are sometimes referred to together as the “SLM
Entities.” The Agreement defines how Sallie Mae will provide services to
originate and service loans on behalf of the Trustee, and the conditions under
which ECFC or its designee will purchase them. Terms whose first occurrences are
in italics are defined in Section 24.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

PART I LOAN ORIGINATION AND LOAN SERVICING

 

 

 

SECTION 1

 

Loan Origination

SECTION 2

 

INTENTIONALLY OMITTED

SECTION 3

 

Sallie Mae’s Servicing Responsibilities

SECTION 4

 

Parties’ Additional Responsibilities for Loan Origination and Servicing

SECTION 5

 

Compensation to Sallie Mae

SECTION 6

 

Right of Inspection

SECTION 7

 

Allocation of Liabilities

SECTION 8

 

Relationship of Parties

 

 

 

PART II LOAN SALES

 

 

 

SECTION 9

 

Sales Generally

SECTION 10

 

Participation in Loans; Payment of Purchase Price Payment Amount

SECTION 11

 

Additional Obligations of the Parties

SECTION 12

 

Sales Conditions and Procedures

SECTION 13

 

Post-Sale Obligations of the Parties

SECTION 14

 

Rejection of Loans

SECTION 15

 

The School’s Repurchase Obligation

 

 

 

PART III GENERAL PROVISIONS

 

 

 

SECTION 16

 

Representations and Warranties of the Trustee and the School

SECTION 17

 

Representations and Warranties of the SLM Entities

SECTION 18

 

Payment of Expenses and Taxes

SECTION 19

 

Communications and Notices

SECTION 20

 

Legislative Changes

SECTION 21

 

Termination

SECTION 22

 

Privacy Provisions

SECTION 23

 

Other Provisions

SECTION 24

 

Definitions

SECTION 25

 

Trustee Provisions

 

 

ATTACHMENTS

 

 

 

 

 

 

 

ATTACHMENT AA

 

E-Sign Documentation Requirements

 

ATTACHMENT A

 

Schedule of Fees

 

ATTACHMENT B

 

Officer’s Certificate of Trustee

 

ATTACHMENT B-l

 

Officer’s Certificate of School

 

ATTACHMENT C

 

Bill of Sale

 

ATTACHMENT D

 

Representations and Warranties With Respect to Loans

 

ATTACHMENT E-l

 

Blanket Endorsement

 

ATTACHMENT E-2

 

Power of Attorney

 

ATTACHMENT F

 

Master Participation Certificate

 

ATTACHMENT G

 

Performance Guarantee

 

 

1

--------------------------------------------------------------------------------


 

PART I - LOAN ORIGINATION AND LOAN SERVICING

 

SECTION 1          LOAN ORIGINATION

 

Sallie Mae will process student loan applications and originate student loans on
behalf of the Trustee and the School according to the requirements of the Higher
Education Act of 1965 as amended (the Act) and any related Regulations. Sallie
Mae will continue this origination process until termination of such obligation
under Section 21. In addition, all parties agree to the following:

 

Applications to be Processed

 

Sallie Mae will only be required to process completed applications from graduate
and professional school students who attend Walden University, Inc.

 

Procedures for Processing Applications

 

Sallie Mae will review all applications sent to it on behalf of the Trustee and
the School for completeness and the requirements the Guarantor has specified.
Sallie Mae will send properly completed applications to the Guarantor for
approval, unless the Guarantor has waived this requirement through the issuance
of a certificate of blanket guaranty. If an application is not completed
properly, Sallie Mae will try to contact the applicant by telephone or in
writing to complete it properly, using its standard procedures.

 

If the application is not corrected or resubmitted properly within 90 days after
the end of the loan period, Sallie Mae will terminate the application on its
system.

 

Disbursing Loans

 

Sallie Mae will disburse Loan proceeds when an application is approved by the
Guarantor, unless the Guarantor has authorized earlier disbursement of proceeds
through a certificate of blanket guaranty.

 

One business day prior to each scheduled disbursement date, Sallie Mae will
report to the School, by means of a request register, the Loans that that are to
be disbursed on

 

1

--------------------------------------------------------------------------------


 

the particular disbursement date. Funds will be advanced to the School pursuant
to the terms of the Financing Agreement. Sallie Mae will then draw funds for
these Loans from the School’s designated funding bank account, and will transmit
funds to the School’s designated financial aid account by EFT in accordance with
the requirements of the Guarantor or Disbursement Agent.  Insurance premiums, if
any, on a Loan will also be obtained from the School’s designated funding bank
account and will be transmitted to the Guarantor.  The School hereby grants
Sallie Mae a power of attorney to initiate a debit entry to its funding bank
account in order to fund all loan disbursements and other payments that Sallie
Mae makes on behalf of the Trustee, and the School agrees to sign a confirming
written authorization in a form reasonably provided by Sallie Mae.  Refunded
insurance premiums that Sallie Mae receives will be credited to a bank account
maintained by Sallie Mae, for further credit to the School (or to the holder of
the applicable Participation Interests, as appropriate).

 

Sallie Mae will provide the School with detailed reconciliation information to
support all draws that it makes on the School’s bank account.

 

If Sallie Mae learns that a Disbursement Agent requires that the Trustee enter
into agreements with it, Sallie Mae will notify the School.  The School agrees
to cause the Trustee to enter into such required agreements if reasonable and to
give Sallie Mae copies when signed.  If the School learns that the School has
become ineligible for EFT disbursements, or if any of the agreements either
party has entered into with any Guarantor or Disbursement Agent has been
terminated, such party must notify Sallie Mae in writing immediately. If any
party wants Sallie Mae to stop EFT disbursements to the School or to change the
method of origination, such party also must notify Sallie Mae in writing. 
Sallie Mae will process such change as promptly as possible.

 

2

--------------------------------------------------------------------------------


 

The School is responsible for paying all fees charged by a Disbursement Agent in
connection with disbursement of Loan proceeds by EFT.

 

Sallie Mae will send a disbursement roster to the School containing the
information required by the Act and Guarantor, and will also send the Trustee,
if it so requests, a copy of the portion of the disbursement roster that lists
information for the Trustee’s Borrowers.  If the Trustee or the School wants
Sallie Mae to send the disbursement roster by overnight delivery method, Sallie
Mae may charge the School for the cost of such delivery.  In accordance with the
Act and Regulations, the School will be responsible for obtaining the Borrower’s
authorization for the release of Loan proceeds.

 

For Loans that the School wants to be originated or disbursed using services
offered by a Disbursement Agent, Sallie Mae will inform the School whether it is
capable of using such Disbursement Agent’s services and which of the duties and
responsibilities that Sallie Mae would normally perform will instead be
performed by such Disbursement Agent.  The Trustee and the School acknowledge
that Sallie Mae may use as the disbursement date for such Loans the date that
funds were provided (or were scheduled to be provided) to the Disbursement Agent
and that Sallie Mae will treat such Loans for all purposes as having been
disbursed by EFT, unless either (i) the Guarantor or the Secretary otherwise
directs or (ii) Sallie Mae concludes that the Act or Regulations otherwise
require.  The Trustee and the School acknowledge that the services offered by a
Disbursement Agent may alter or diminish Sallie Mae’s origination,
administrative, and servicing duties and responsibilities under this Agreement,
in which event Sallie Mae will have no responsibility or liability for
performing the services that are to be performed by such Disbursement Agent.  If
a Guarantor notifies Sallie Mae that such Guarantor will be taking over any or
all of

 

3

--------------------------------------------------------------------------------


 

the origination or disbursement services that Sallie Mae would normally perform
(including, without limitation, retention of the promissory notes), Sallie Mae
may allow the Guarantor to perform such services, in which case Sallie Mae will
no longer have responsibility or liability for such services.

 

Use of Internet-Based Origination and Disbursement Services

 

The Trustee and the School hereby authorize Sallie Mae to process Loan
applications through Sallie Mae’s Internet-based loan origination and
disbursement service, and to originate such student loans through such
Internet-based loan origination and disbursement service on behalf of the
Trustee. Sallie Mae will continue to originate Loan applications that it
receives through such method until the earlier of (i) the date Sallie Mae stops
offering Internet-based origination services to schools and lenders, (ii) the
date Part I of the Agreement is terminated, or (iii) a date that is 60 days
after Sallie Mae receives written notice from the Trustee or the School
directing Sallie Mae to stop originating through such Internet-based
disbursement service.  Any such termination shall only be applicable with
respect to loans that Sallie Mae has not yet begun to process as of the
effective date of such termination.  The Trustee and the School acknowledge that
all features and functions of Sallie Mae’s Internet-based origination and
disbursement service are the property of Sallie Mae and/or its affiliates, and
each waives any claim of ownership with respect thereto.  Both the Trustee and
the School agree to take appropriate security measures to protect the security
of passwords, to monitor its staff, including but not limited to those persons
designated as the primary and secondary contacts, for unauthorized use of such
product, and to restrict passwords and access to such product to the appropriate
staff. Both the Trustee and the School agree that use of such product shall be
limited to authorized employees and that in no event shall they take action to
permit a third

 

4

--------------------------------------------------------------------------------


 

party to use such product.

 

SALLIE MAE’S INTERNET-BASED ORIGINATION SERVICE INCLUDES FUNCTIONS AND
INFORMATION THAT ARE SUBJECT TO CHANGE WITHOUT NOTICE. SALLIE MAE WANTS THE
FUNCTIONS AND INFORMATION TO BE AS UP-TO-DATE AND ACCURATE AS POSSIBLE, BUT
SALLIE MAE CANNOT GUARANTEE, AND SALLIE MAE EXPRESSLY DOES NOT WARRANT, THAT THE
INFORMATION ANY USER MAY OBTAIN PROM SALLIE MAE’S INTERNET SITE IS ERROR-FREE OR
THAT THE USER’S ACCESS TO SUCH INTERNET SITE WILL BE UNINTERRUPTED, OR THAT
MATERIAL ACCESSIBLE FROM THIS SITE IS FREE OF VIRUSES.

 

Additional Provisions Regarding E-Signed Loans

 

The Trustee and the School agree promptly to provide Sallie Mae with copies of
all agreements between either of them and any entities relating to E-sign
processes offered by other entities.

 

With respect to all applications for Loans that are E-Signed through E-Sign
processes other than Sallie Mae’s, Sallie Mae shall have no responsibility for
performing the application review or other obligations set forth in the
“Applications to be Processed” or “Procedures for Processing Applications”
provisions of this Section 1.   Both the Trustee and the School acknowledge that
the entity offering such E-Sign process may elect to retain the promissory notes
relating to E-Signed Loans, in which case Sallie Mae will have no responsibility
for obtaining or retaining such promissory notes. Additionally, Sallie Mae’s
obligations with respect to disbursement of such Loans, as set forth in the
“Disbursing Loans” provisions of this Section 1, and ECFC’S obligations to
purchase such Loans, are modified to provide that Sallie Mae may decline to
disburse and/or service such E-Signed Loans, and ECFC may decline to purchase
such E-Signed Loans {and Participation Interests in such Loans) unless (i) the
Trustee or the School provides Sallie Mae with the information and documentation
set forth in Attachment AA hereto and {ii} Sallie Mae confirms that disbursing
and/or servicing such E-Signed Loans will not require any system changes,
additional costs, or manual processes on Sallie Mae’s behalf.  The School hereby
agrees to cause the entity offering such E-Sign process to deliver the
information and documentation set forth in Attachment AA to

 

5

--------------------------------------------------------------------------------


 

Sallie Mae prior to disbursement and/or servicing of such Loans, and at any time
thereafter promptly upon Sallie Mae’s or ECFC’s request.  The Trustee and the
School also agree that if Sallie Mae does consent to disburse and/or service
such E-Signed Loans, or if ECFC does consent to purchase such E-Signed Loans
(and Participation Interests in such Loans), neither of such parties is thereby
acknowledging or opining as to the sufficiency of any such documentation or as
to the E-Sign process itself, nor is ECFC waiving any of its rights to reject or
to require repurchase of such E-Signed Loans pursuant to the other provisions of
this Agreement.  The Trustee and the School further acknowledge that any such
consent to disburse, service, and/or purchase E-Signed Loans (or Participation
Interests therein) will be limited to specific schools designated in writing by
Sallie Mae and ECFC.

 

For Loans originated using the Sallie Mae E-Sign process, Sallie Mae will remain
responsible to comply with the Act, Regulations, and applicable federal law in
originating and servicing the Trustee’s Loans, and Sallie Mae will remain
liable, upon the terms set forth in Section 7 of this Agreement, for its
violations of such laws and regulations. Additionally, the Loans that are
originated through the Sallie Mae E-Sign process will remain Eligible Loans if
(i) they fail to satisfy the criteria set forth in that definition due to Sallie
Mae’s failure to originate or service such Loans in accordance with the Act,
Regulations, or applicable federal law, or (ii) they are determined by a court
to be legally unenforceable based solely on the failure of the Sallie Mae E-Sign
process to comply with the requirements of the Act or the Electronic Signatures
in Global and National Commerce Act.  In no event, however, will Sallie Mae or
ECFC be liable due to fraud or forgery by the individual who manually or
electronically signed the promissory note, or if such individual is not the
actual Borrower of the Loan.

 

6

--------------------------------------------------------------------------------


 

Advances

 

Sallie Mae may advance funds on the School’s behalf if sufficient funds are not
in the School’s funding bank account on the day Sallie Mae attempts to draw from
such account. The Trustee and the School agree that such advances will benefit
their student loan program, and the School agrees to repay the entire amount of
such advances, when Sallie Mae requests repayment.  Unless the failure to have
sufficient funds in the funding bank account is due to an error by Sallie Mae
under this Agreement or under the Financing Agreement, Sallie Mae may charge the
School interest at the Prime Rate on the amounts advanced.

 

Loan Cancellation

 

If a Loan or a disbursement is cancelled, Sallie Mae will attempt to obtain the
return of the disbursed funds for each Cancelled Loan of which it knows so that
Sallie Mae can process a cancellation.  If Loan funds are returned by the School
or by a Guarantor directly to the Trustee or the School, or if either the
Trustee or the School learns that the Loan should be cancelled, such party must
notify Sallie Mae so that Sallie Mae can process a cancellation.

 

Subcontracts

 

The Trustee and the School each acknowledges that Sallie Mae may subcontract
with third parties to perform some or all of the origination and/or servicing
activities that Sallie Mae is to perform under this Agreement. Notwithstanding
any such subcontracting, Sallie Mae will remain liable, to the extent set forth
in this Agreement, for all such origination and/or servicing activities that are
performed by subcontractors employed by Sallie Mae.

 

Effect of Termination

 

When Sallie Mae’s origination obligations are terminated under Section 21,
Sallie Mae will no longer have an obligation to process additional applications
and disburse Loans, but Sallie Mae will continue to process applications in its
possession at that time. If this Agreement is terminated because of an
Insolvency Event, Sallie Mae may cease processing applications and disbursing
all

 

7

--------------------------------------------------------------------------------


 

Loans immediately.  See Section 21 for additional effects of termination.

 

SECTION 2          INTENTIONALLY OMITTED

 

SECTION 3          SALLIE MAE’S SERVICING RESPONSIBILITIES

 

Sallie Mae will service all of the Loans Sallie Mae originated for the Trustee
until each Loan is either purchased or rejected for purchase under Part II of
this Agreement.

 

Sallie Mae’s servicing and origination responsibilities will begin immediately
after Sallie Mae receives a signed copy of this Agreement from the Trustee and
the School. If it is a renewal, these responsibilities begin on the Effective
Date.  Sallie Mae’s responsibilities will be limited to the following:

 

Compliance

 

Sallie Mae will service all Loans in accordance with the Act and Regulations.

 

Inquiries and Reports

 

Sallie Mae will respond promptly to any inquiries from the Borrower, the
Guarantor, the Secretary, or the Borrower’s School regarding Loans Sallie Mae is
servicing hereunder. Sallie Mae will also file, or prepare for the School to
file, all reports, claims, and billing statements for those Loans required by
the Guarantor or the Secretary. Sallie Mae will prepare and file the Trustee’s
LARS Form 799 on its behalf. Sallie Mae will make available to the School and
the Trustee copies of these reports, claims and billing statements at their
request. However, the School will be responsible for paying Sallie Mae’s
then-standard fee to receive a copy of the annual Lender Audit Report on
Management’s Assertions on Compliance with Specified Federal Education Loan
Program Requirements (“Lender Audit”) that is required by the Secretary.

 

Sallie Mae will also provide the School with Sallie Mae’s standard reports for
lenders generated by Sallie Mae’s system. Sallie Mae

 

8

--------------------------------------------------------------------------------


 

may impose a fee for providing non-standard reports the School or the Trustee
may request.

 

Loan Payments

 

Sallie Mae will process all Loan payments from the Borrowers, the Guarantor, and
the Secretary that Sallie Mae receives.  Sallie Mae will deposit these payments
and transfer funds to ECFC’s bank account (as the owner of the Participation
Interests in the Loans).

 

SECTION 4          SCHOOL’S ADDITIONAL RESPONSIBILITIES FOR LOAN ORIGINATION AND
SERVICING

 

Application Packages

 

The School agrees to prepare and distribute application packages in a form
reasonably acceptable to Sallie Mae that complies with the Act and the
Regulations.

 

Forwarding Communications and Payments

 

If the School or the Trustee receives any communications or payments on a Loan
that Sallie Mae is servicing for either of them, such party agrees to forward
the communication or the payment to Sallie Mae within 5 business days.

 

Power of Attorney

 

By signing this Agreement, the Trustee and the School each grants Sallie Mae the
authority to act as its agent and attorney-in-fact for originating or servicing
Loans. Sallie Mae’s powers under this provision do not include the right to
waive strict compliance with the terms of the Loan by the Borrower.  The Trustee
and the School each agrees to execute a specific power-of-attorney if required
by the Guarantor or the Secretary.

 

Inquiries

 

The Trustee and the School each agrees to cooperate with Sallie Mae, as
necessary, to respond promptly to inquiries concerning Loans.

 

Guarantor Agreements

 

The Trustee and the School each agrees to furnish Sallie Mae with copies of all
agreements between such party and the Guarantor that affect the Loans that
Sallie Mae originates or services hereunder.

 

9

--------------------------------------------------------------------------------


 

Changes Necessitated by the Trustee or the School

 

The School agrees to pay Sallie Mae’s reasonable charges for implementing any
systems or procedural changes that Sallie Mae may agree to undertake that are
necessitated by the Trustee’s or the School’s participation in any program that
requires non-standard origination or servicing activities on Sallie Mae’s part. 
Before undertaking any such changes, however, for which Sallie Mae intends to
invoice the School, Sallie Mae will provide the School with an estimate of the
charges, and Sallie Mae will not proceed with the changes until the School
agrees to the charges.

 

Limitation on Education Lending Activities

 

The School agrees that during the entire Commitment Period, neither it nor any
parent, subsidiary, or affiliate, will (i) own any education loan made to a
graduate student made under the Act in any manner, whether legally or
beneficially or as an eligible lender trustee for a third party, other than
through ownership of legal title in the name of the Trustee for the benefit of
the School, or (ii) originate, disburse, or market education loans that are to
be made to graduate students under the Act as an eligible lender trustee for a
third party, or through any other marketing arrangements or other structure, or
consent to the use of the School’s name by other entities for the purpose of
marketing education loans that are to be made to graduate students under the
Act.

 

SECTION 5          COMPENSATION TO SALLIE MAE

 

Basic fees

 

Upon receipt of a monthly itemized bill from Sallie Mae, the School agrees to
pay Sallie Mae the fees listed in Attachment A until the end of the Commitment
Period.

 

Fees After the Commitment Period

 

After the end of the Commitment Period, the School will remit to Sallie Mae, on
a monthly basis, origination and servicing fees which will be at a rate equal to
the fees charged immediately prior to the end of the

 

10

--------------------------------------------------------------------------------


 

Commitment Period. Sallie Mae also retains the right to increase such fees on
each anniversary of the expiration of the Commitment Period by 5% of the
then-applicable fees.

 

Linkage Fees

 

Sallie Mae will advise the School prior to using any electronic linkage with a
Guarantor for which a fee is charged.  If the School or the Trustee elects to
use this linkage, the School will reimburse Sallie Mae for any fees Sallie Mae
incurs for use of that linkage on the School’s behalf.

 

Late Fee

 

If any bill is not paid within 30 days, the School agrees to pay a late fee of
1.5% for each month or part of a month it is late with its payment.

 

SECTION 6         RIGHT OF INSPECTION

 

The Trustee and the School, or any governmental agency having authority over
either such party’s business, may examine or audit Sallie Mae’s books and
records for origination and servicing of the Loans.  To the extent feasible, the
party requesting such examination agrees to give Sallie Mae at least 10 business
days’ notice of such examination or audit, it being agreed that if fewer than 10
business days’ notice is given, Sallie Mae may not be able to schedule the
availability of the necessary personnel to enable the audit to be performed in
the most efficient manner.  Additionally, the party requesting such audit agrees
to schedule it during normal business hours, and to reimburse Sallie Mae in an
amount Sallie Mae reasonably determines with respect to the costs of Sallie
Mae’s personnel, computer equipment, and facilities.

 

SECTION 7          ALLOCATION OF LIABILITIES

 

Standard of Conduct

 

All parties agree to perform their respective obligations in Part I of this
Agreement without negligence.

 

11

--------------------------------------------------------------------------------


 

Limits on Sallie Mae’s and ECFC’s Liability

 

A Loan is still an Eligible Loan if it fails to meet the criteria for an
Eligible Loan solely because of an act or omission by Sallie Mae in originating
or servicing the Loan that constitutes a breach of Sallie Mae’s obligations
under this Agreement.

 

In addition to ECFC’s agreement to buy each such Loan, the maximum money damages
Sallie Mae and/or ECFC will pay to the Trustee or the School due to any breach
of Part I or Part II of this Agreement will be 0.5% of the total Principal
Balance of all Loans serviced under this Agreement as of the date of the breach.

 

In no event will Sallie Mae or ECFC have liability for any of the following:

 

•              damages arising from violations of state law;

 

•              indirect, consequential, exemplary, special, or punitive damages;

 

•              losses arising from electronic data transmission problems in
connection with either such party’s actions on behalf of the Trustee or the
School;

 

•              the Guarantor’s or Disbursement Agent’s failure to perform;

 

•              any wrongful act or omission of the Trustee, the School, their
employees or agents, or any other person or entity or its employees or agents
(other than an SLM Entity or its employees or agents), such as the failure of
such person or entity to comply with requirements of a Guarantor or the
Secretary;

 

•              any failure of any third party to maintain an audit trail of
funds or records proving proper disbursement or proper crediting of the
Borrower’s account;

 

12

--------------------------------------------------------------------------------


 

•              incorrect information from schools or Borrowers; or

 

•              any errors, breaches or delays that arise from acts of God,
equipment or similar failure or other circumstances beyond Sallie Mae’s or
ECFC’s control.

 

No provision of this Agreement will alter or limit any joint or several
liability any party may have to the Secretary pursuant to 34 C.F.R. 682.413.

 

SECTION 8          RELATIONSHIP OF PARTIES

 

Sallie Mae is an independent contractor acting as agent for the Trustee and the
School only for the services specifically described in this Agreement.  This
Agreement is not a joint venture or partnership between or among the Trustee,
the School, Sallie Mae, and/or ECFC.

 

PART II - LOAN SALES

 

SECTION 9          SALES GENERALLY

 

Future Required Sales

 

The Trustee and the School agree to sell to ECFC on the following schedule all
Eligible Loans owned by or for the benefit of the School during the Commitment
Period:

 

Loan Type

 

Selection Criteria for Next Sale Date

 

Sale Date Frequency*

 

 

 

 

 

Stafford Loans

 

All within 60-90 days

 

 

Monthly

 

of full disbursement

 

 

Retroactive

 

All

 

Monthly

Separation Loan

 

 

 

 

(all Loan Types)

 

 

 

 

 

--------------------------------------------------------------------------------

*The sale date will be specified by ECFC.

 

13

--------------------------------------------------------------------------------


 

The Trustee and the School also agree to offer to ECFC on this sales schedule,
even after the Commitment Period has ended, (i) any Eligible Loans that were
originated or serviced at any time by Sallie Mae or its affiliates, (ii) any
Eligible Loans that were financed in whole or in part by Sallie Mae or any of
its affiliates, and (iii) all Serial Loans. Subject to the remaining terms of
this Agreement, ECFC agrees to buy the Eligible Loans that are offered.

 

Simultaneous Sales of Associated Stafford Loans

 

Without regard to the sales schedule, all Unsubsidized Stafford Loans and
subsidized Stafford Loans of the same Borrower made on the same loan application
shall be offered for sale to ECFC at the same time.

 

Procedures for Required Loan Sales

 

At least ten business days before the next scheduled sale date, Sallie Mae will
send the School a list of Loans that Sallie Mae is servicing hereunder that are
to be included in the next scheduled sale.  Unless Sallie Mae is notified
otherwise in writing within 5 business days of receiving such list, the Trustee
and the School will have authorized the sale of those Loans.

 

Master Promissory Note Provisions

 

If any Loans that are to be sold under this Agreement were made under a Master
Promissory Note, the Trustee or the School will indicate on the Bill of Sale
whether or not the sale of such Loans includes or excludes an assignment of the
right to offer future Loans under such Master Promissory Note.  If the Trustee
reserves to itself the right to offer future Loans, such right is not assignable
except to (i) the surviving entity following a merger or acquisition of the
Trustee or (ii) the purchaser of any such future loans (but ECFC does not waive
any obligation of the Trustee or the School to sell ECFC Loans under the
Agreement).  Unless ECFC otherwise agrees in writing, the Trustee or the School
will deliver to ECFC the original of the Master Promissory Note at the time of
sale in accordance with the provisions of this Agreement.  If the original of
the Master Promissory Note is not delivered at the time

 

14

--------------------------------------------------------------------------------


 

of sale, then the Trustee or the School will require the holder of the Master
Promissory Note to indicate by entry on its books and records that the owner of
the Loans is ECFC.

 

SECTION 10        PARTICIPATION IN LOANS; PAYMENT OF PURCHASE PRICE PAYMENT
AMOUNT

 

Settlement of Purchase Price Payment Amount

 

ECFC will follow these steps to pay the School the Purchase Price Payment Amount
for the Loans:

 

Conveyance of Participation Interests

 

The Trustee and the School hereby offer, and ECFC hereby accepts, on the terms
set forth in this Section 10, an undivided 100.00% Participation Interest in
each disbursement of Loans satisfying the following criteria: (i) they must
otherwise qualify as Eligible Loans (but for their failure to be fully
disbursed), (ii) they must be originated and serviced by Sallie Mae, and be
obligated to be sold to ECFC, under this Agreement, (iii) they must be
originated in the Trustee’s name as trustee for the School, and (iv) they must
be made in connection with attendance at an educational institution for which
the Institutional Default Rate is less than 25%.

 

The conveyance of the Participation Interest in each such disbursement shall be
effective on the date of disbursement.  As a result, all parties recognize that
ECFC is entitled to all beneficial rights with respect to each such disbursement
effective on the date of disbursement.

 

The parties agree that the sale of the Participation Interests constitutes a
sale of all beneficial rights in the disbursements of the Participated Loans. 
Accordingly, ECFC shall be entitled to receive all refunds, cancellations,
Special Allowance payments, and interest payments relating to such Participated
Loans.

 

ECFC shall pay the Disbursement Payment to the School on the date the particular
disbursement of each such Loan is made. If, however, there are Advances
outstanding under

 

15

--------------------------------------------------------------------------------


 

the Financing Agreement, ECFC will instead make the Disbursement Payments to
Sallie Mae on the same day on which the purchase of the Participation Interests
is effective, so that the outstanding Advances under the Financing Agreement are
repaid on behalf of the School on such date.

 

Sallie Mae shall maintain an updated Master List, which will be available for
the Trustee’s and the School’s inspection and will be deemed an exhibit to the
Master Participation Certificate, of disbursements and Loans with respect to
which ECFC has purchased a Participation Interest. Sallie Mae shall have no
obligation to review any documents, records, or books with respect to the Loans
prior to purchase of the Participation Interests.

 

Notwithstanding any other language set forth in Section 9 of the Agreement, and
notwithstanding the expiration of the Commitment Period, the Trustee and the
School each expressly agrees that such party will remain obligated to sell to
ECFC all Loans (and Participation Interests in all subsequent disbursements of
such Loans) in which ECFC has purchased a Participation Interest.  In return,
ECFC will be obligated to purchase Participation Interests in all disbursements
of all such Loans that satisfy the Eligible Loan criteria, for the Disbursement
Payments (and Purchase Price Payment Amount) described herein.

 

The parties agree that the Purchase Price Payment Amount is repayable to ECFC in
every circumstance in which a repurchase is required under the terms of this
Agreement.

 

Monthly Payment of the Purchase Price Payment Amount

 

As promptly as possible following the end of each calendar month during which
ECFC purchased a Participation Interest in Loans hereunder, Sallie Mae will
determine the amount by which (i) the Purchase Price Payment Amount with respect
to all disbursements in which ECFC purchased a Participation Interest in the
prior month,

 

16

--------------------------------------------------------------------------------


 

exceeds (ii) the aggregate original Principal Balance of the same
disbursements.  ECFC will pay the School this amount, after first deducting (i)
the Purchase Price Payment Amount attributable to any Participation Interests
that ECFC previously purchased from the School relating to Cancelled Loans (to
the extent such amounts were not already reconciled in any prior month), and
(ii) any other amounts you owe ECFC, provided such other amounts have been
previously disclosed to you, and ECFC will pay you the Purchase Price net of
such amounts. The parties recognize that as a result of this reconciliation
process, ECFC will retain any and all payments the Secretary makes to the
Trustee or the School on the LARS Form 799.

 

LARS Form 799 Preparation and Filing

 

Sallie Mae will complete the Trustee’s LARS Form 799 for the OE number it uses
to originate Loans pursuant to this Agreement, and Sallie Mae will file it on
behalf of the Trustee and the School. At the time a respective LARS Form 799
filing is sent to the Secretary, Sallie Mae will provide the Trustee and the
School with a copy.

 

All such LARS Form 799 filings shall reflect that payments by the Secretary are
to be made to Sallie Mae, as the servicer, and the Trustee and the School each
hereby directs Sallie Mae to forward such payments, in turn, to ECFC.  ECFC will
be entitled to retain all such LARS Form 799 payments from the Secretary that
accrue from the date of disbursement with respect to the Loans, and with respect
to all Loans in which ECFC purchases a Participation Interest, ECFC will be
responsible for paying all amounts owed pursuant to LARS Form 799 with respect
to such Loans, including without limitation (i) the Secretary’s Lender Fee, (ii)
any portion of the origination fee that is chargeable to the Borrower by a
lender under section 438 (c) of the Act (and any similar provision of the Act
that is hereafter enacted) but that is waived by the School (on its own or
through the Trustee), and (iii) any other fee that is charged to the School or
the Trustee by the

 

17

--------------------------------------------------------------------------------


 

Secretary on LARS Form 799.

 

If either of the Trustee or the School was originating loans prior to the
Effective Date, such party acknowledges that ECFC is not responsible for the
payment of any of the fees or charges associated with such prior loans, and such
party agrees that if ECFC pays or is charged such amounts pursuant to any such
LARS Form 799 filing, such party will repay such amounts to ECFC promptly
following receipt of an invoice.

 

Serial Loans After the Expiration of The Commitment Period

 

The Trustee and the School each hereby reaffirms its obligation to sell ECFC, on
the terms (including Sales Schedule and purchase terms) set forth in this
Agreement, and even after the Commitment Period expires, all Serial Loans that
such party makes (either legally or beneficially).  In return for such
continuing obligation to sell, ECFC agrees to continue to purchase Participation
Interests in, and to pay the School the Purchase Price Payment Amounts set forth
in this Agreement with respect to, Serial Loans made after the Commitment Period
ends.  With respect to all Serial Loans that are originated or serviced by a
servicer other than Sallie Mae, the School agrees to provide all information
that is reasonably necessary (i) to effect the purchase of the Participation
Interests in such Serial Loans and (ii) to properly allocate earnings and
payments with respect to such Serial Loans.

 

Representations and Warranties of the Trustee and the School on Sale of
Participation Interests

 

Upon the sale of Participation Interests to ECFC, the Trustee will be deemed to
make the identical representations and warranties that it makes upon the sale of
Loans to ECFC, all as set forth in Attachment D to this Agreement, except that
the Trustee will not be deemed in breach of the warranty of title (either upon
sale of the Participation Interests or upon sale of the legal title to the
Loans) solely because it has encumbered title to the Loans by previously selling
to ECFC a Participation Interest in such Loans. The Trustee and the School also
make the following additional covenants,

 

18

--------------------------------------------------------------------------------


 

representations, and warranties upon the sale of the Participation Interests:

 

(1)           The Trustee will retain legal title of record to each Participated
Loan (and all promissory notes) in trust for ECFC (to the extent of ECFC’s
Participation Interest in such Loans) until the conveyance to ECFC of legal
title to such Loan, and the Trustee or the School shall retain, or cause the
servicer(s) to retain, the Loan files with respect to such Loans in trust only
for the purposes of making subsequent disbursements, if any, on such Loans, and
servicing and supervising the servicing of each Loan.

 

(2)           The School will fund and otherwise make the second and all
requested subsequent disbursements on all Participated Loans. In the event the
School fails to make any such subsequent disbursements on Participated Loans,
ECFC may advance to the School the funds necessary to make such subsequent
disbursements, in which case such sums will be treated as advances pursuant to
the “Advances” provisions of Section 1 of this Agreement (and will be repayable
as such, with interest as provided in such Section).

 

(3)           The School will continue to have all Participated Loans serviced
in compliance with the Act and Regulations until conveyance to ECFC of legal
title to such Loans, in accordance with their normal practices with respect to
loans owned for their own account, and will not modify the terms of any Loan or
any guarantee with respect to any Participated Loans.

 

(4)           The Trustee and the School shall receive and hold in trust for
ECFC’s benefit, to the extent of ECFC’s Participation Interests, all funds that
the Trustee or the School receives on or in connection with each such
Participated Loan (whether through Borrower payments or LARS Form 799 payments
from the Secretary), as well as all other rights arising out of the Participated
Loans. The Trustee and the School hereby direct ECFC

 

19

--------------------------------------------------------------------------------


 

and Sallie Mae to pay directly to ECFC the share of all such funds received with
respect to such Participated Loans, and the Trustee and the School hereby grant
ECFC and Sallie Mae a limited power of attorney for the purpose of taking all
actions necessary to effectuate the foregoing. If the Trustee or the School
receives such funds, such party will promptly remit to Sallie Mae ECFC’s share
of all funds received with respect to such Participated Loans.

 

(5)           The School shall maintain books and records for the Participated
Loans that shall be clearly marked to reflect ECFC’s ownership of the
Participation Interests in the Participated Loans.

 

(6)           The School will, in compliance with the Act and Regulations, cause
to be performed such other customary duties, furnished such other reports, and
executed such other documents in connection with the Participated Loans as
Sallie Mae from time to time may reasonably require.

 

All parties agree that the representations and warranties set forth in this
Section 10 shall survive the sale of the Participation Interests to ECFC and the
subsequent conveyance to ECFC of legal title to the Participated Loans.

 

Security Interest in Participated Loans

 

(1)  The Trustee and the School hereby grant ECFC a security interest in all of
their right, title, and interest in, to, and under (i) each Participated Loan
(including each of the Loan documents evidencing or providing for such
Participated Loan and any guarantee, collateral, or other similar support
therefor), and (ii) all proceeds thereof (collectively, the “Collateral”) as
collateral security for their obligations to ECFC under this Section 10
(including, without limitation, the costs and expenses of any realization on the
Collateral).  ECFC agrees that the lien on and security interest in each
Participated Loan and the Collateral shall be subordinate in all respects to the

 

20

--------------------------------------------------------------------------------


 

lien and security interest of Sallie Mae in each such Participated Loan pursuant
to the Financing Agreement.

 

(2)           The Trustee and the School each agrees that, prior to or
concurrently with the effectiveness of the first sale and purchase of a
Participation Interest under this Agreement, such party will permit ECFC to
file, at the cost and expense of the School, such financing statements and other
notices of security interest in such offices as ECFC requests to perfect its
security interest in the Participated Loans.  If requested, the Trustee and the
School each agrees to execute all such financing statements and other notices of
security interest as ECFC reasonably requests.

 

(3)           Without ECFC’s prior written consent, neither the Trustee nor the
School will grant any security interest in, or file or suffer to be on file in
any jurisdiction any financing statement or other notice of security interest
with respect to, any Participated Loan or the Collateral, except those in ECFC’s
or Sallie Mae’s favor.

 

(4)           Subject to the provisions of subparagraph (1) above, if the School
or the Trustee defaults in the payment or performance when due of any of such
party’s obligations to ECFC under this Section 10, ECFC shall have all of the
rights and remedies with respect to the Collateral of a secured party under the
Uniform Commercial Code as in effect in the applicable jurisdiction, and such
additional rights and remedies to which a secured party is entitled under the
law in effect in the jurisdiction where any such rights and remedies may be
asserted.

 

(5)           Upon the School’s repurchase of all of ECFC’s Participation
Interests in any particular Participated Loan that is required to be repurchased
pursuant to the terms of Section 15 of this Agreement, the security interest
granted in such Participated Loan

 

21

--------------------------------------------------------------------------------


 

pursuant to this Section 10 shall automatically terminate, and ECFC shall
execute and deliver such termination statements and other notices and releases
of security interest with respect to such Participated Loan as the Trustee or
the School shall reasonable request.

 

Release of Prior Liens

 

As a part of the process of obtaining the full execution of this Agreement, the
School shall obtain the consent of each of its respective lenders to provisions
by which each lender (i) expressly consents to the sales to ECFC of
Participation Interests in Loans pursuant to the terms of this Agreement, as it
may be amended from time to time, without the necessity of obtaining from such
lender any further releases of such Loans, and (ii) agrees that its lien in and
to each Loan in which ECFC purchases a Participation Interest shall be deemed
released upon the sale of such Participation Interest to ECFC and the payment by
ECFC pursuant to the terms of this Agreement, without any further action or
filing by such lender.

 

Failure to Sell or Purchase Loans or Participation Interests in Accordance With
Terms of Agreement

 

If (i) the Trustee or the School does not timely sell ECFC Participation
Interests in subsequent disbursements of any Loan in which ECFC has already
purchased a Participation Interest (and with respect to which ECFC has properly
offered to purchase the Participation Interests in the subsequent disbursements
of such Loan), or (ii) the Trustee or the School fails to make such subsequent
disbursements, or (iii) the Trustee or the School does not timely convey to ECFC
legal title to any particular Loan in which ECFC has purchased the Participation
Interests, then the Trustee and the School agree that in addition to ECFC’s
right under Section 15 to require repurchase of the Participation Interests that
ECFC already purchased, the School will remain liable to ECFC for all damages
and costs, including reasonable attorneys’ fees, incurred in remedying such
breach by the Trustee or the School.  Repurchase of such Participation Interests
does not excuse any such breach by the Trustee or the School, and ECFC expressly

 

22

--------------------------------------------------------------------------------


 

retains all of ECFC’s remedies at law and in equity.

 

If ECFC fails to purchase Eligible Loans (or Participation Interests in
subsequent disbursements of Eligible Loans) with respect to which ECFC has
previously purchased a Participation Interest, then ECFC shall be in breach of
this Agreement.  As the remedy for such breach, ECFC shall be required to (i)
purchase such Eligible Loans (or Participation Interests in subsequent
disbursements of Eligible Loans) on the terms set forth in this Section 10, and
(ii) pay to the Trustee and the School all damages and costs, including
reasonable attorneys’ fees, incurred in remedying such breach by ECFC. The
School or Trustee shall be able to enter into alternative arrangements for the
sale of such Loans in order to mitigate any failure or inability on the part of
ECFC to purchase the Loans.

 

Method of Payment

 

All payments due from any party will be made by wire transfer of immediately
available funds to the appropriate party.

 

SECTION 11       ADDITIONAL OBLIGATIONS OF THE PARTIES

 

Officer’s Certificate and Opinion of Counsel

 

When the Trustee and the School sign and submit this Agreement, each agrees to
include an officer’s certificate in the forms provided in Attachment B and
Attachment B-l, as applicable.

 

Serial Loans

 

The School agrees to use its best efforts to make (or to cause the Trustee to
make) Serial Loans and to sell them to ECFC on the terms (including sales
schedule and Purchase Price Payment Amounts) set forth in this Agreement. This
requirement will continue to apply after the Commitment Period has ended.

 

No Modification of Guarantor Agreements

 

The Trustee and the School agree not to modify or amend any agreements with the
Guarantor that would affect the Loans or the insurance on the Loans in any way
without ECFC’s prior written consent. ECFC’s consent is not necessary if the
amendment or

 

23

--------------------------------------------------------------------------------


 

modification is required by the Act or the Regulations.

 

Sales to Third Parties

 

The Trustee and the School agree not to sell any Eligible Loan to any third
party during the Commitment Period.  After the Commitment Period, such parties
agree not to sell to any third party any Eligible Loan that (A) was originated
or serviced at any time by Sallie Mae or its affiliates, or (B) is a Serial
Loan, or (C) is a Loan with respect to which ECFC has purchased a Participation
Interest, unless (i) such Loans were offered for sale to ECFC on the terms set
forth in this Agreement, (ii) ECFC has been given a period of 30 days to review
such offer, and (iii) ECFC has elected not to buy such Loans. Under the Future
Required Sales provisions of Section 9 above, ECFC only has the right to elect
not to buy such Eligible Loans in accordance with Section 14 of this Agreement.

 

SECTION 12        SALES CONDITIONS AND PROCEDURES

 

The following conditions and procedures must be fulfilled in all material
respects or ECFC will have no obligation to complete a sale:

 

Compliance

 

The Trustee and the School each must have fulfilled its respective obligations
under this Agreement.

 

Accuracy of Representations and Warranties

 

All of the representations and warranties made by the Trustee and the School
under Section 16 and Attachment D of this Agreement must be true.

 

Delivery of Loans

 

If not already in Sallie Mae’s possession, the School agrees to deliver to
Sallie Mae the notes and other documentation for Loans offered for sale on a
schedule and in a manner Sallie Mae reasonably requests. Except for Loans that
are processed and originated wholly by Sallie Mae on behalf of the Trustee and
the School, the School agrees to bear the risk of loss for the Loans until
Sallie Mae receives them.  Sallie Mae will provide the School with a written
receipt for delivery.

 

24

--------------------------------------------------------------------------------


 

Sallie Mae will make a microfilm or computer-imaging record of the documents it
receives. The Trustee and the School agree that this record will be the final
authority used to resolve any dispute over questions about whether a specific
document was received by Sallie Mae unless contrary proof acceptable to Sallie
Mae is provided. Sallie Mae will provide a copy of the record to the Trustee or
the School upon request.

 

Servicing Responsibility

 

The party servicing the Loans subject to sale will continue to do so until the
Cutoff Date. The party servicing the Loans subject to sale will provide Sallie
Mae with all necessary Account information on these Loans as of the Cutoff Date
in the form and on the schedule Sallie Mae reasonably establishes. The School
agrees to ensure that any third party servicer will comply with these
requirements.

 

Bill of Sale

 

The School and the Trustee will deliver 2 signed copies of a Bill of Sale in the
form of Attachment C for each portfolio of Loans prior to the date of sale. This
Bill of Sale will include a list of the Loans ECFC has agreed to buy.  The list
will have been prepared by the party servicing the Loans. ECFC will complete its
sections of the Bill of Sale and sign it as of the date of sale.

 

Endorsement of Loans

 

The Trustee and the School agree to assign their entire interest in the Loans
covered by the Bill of Sale to ECFC. This assignment will typically take one of
these two forms:

 

(1)           a blanket endorsement in the form of Attachment E-l; or

 

(2)           a power of attorney granted to ECFC in the form of Attachment E-2.

 

If required by the Guarantor or the Secretary, an authorized officer of each
company may have to endorse each note.

 

 

25

--------------------------------------------------------------------------------


 

Updated Officer’s Certificate and Opinion of Counsel

 

Upon the request of Sallie Mae or ECFC, each of the Trustee and the School
agrees to supply a new officer’s certificate (Attachment B or Attachment B-l) or
a new opinion of counsel covering matters relating to such party’s corporate
authority or the enforceability of this Agreement or the sale documents.

 

SECTION 13        POST-SALE OBLIGATIONS OP THE PARTIES

 

After the sale of Loans, the Trustee and the School will be responsible for the
following:

 

Borrower Notification

 

The Trustee and the School agree to cooperate with Sallie Mae and take any steps
necessary to ensure that the Borrower is properly notified of the sale of his or
her Loan, if required by the Act and Regulations.

 

Forwarding Communications and Payments

 

If either the Trustee or the School receives any communications or payments with
respect to a Loan that was sold to ECFC, such party agrees to forward the
communication or payment to Sallie Mae within 5 business days.

 

Assistance in Resolving Account Issues

 

The Trustee and the School agree to provide any assistance to Sallie Mae as
Sallie Mae reasonably requests to resolve any questions or issues raised by the
Borrower, the Guarantor or the Secretary concerning any Loans ECFC has purchased
hereunder.

 

SECTION 14        REJECTION OF LOANS

 

Grounds for Rejections

 

ECFC may refuse to buy a Loan (or a Participation Interest in a Loan) under any
one of four conditions:

 

(1)           the Loan does not meet the criteria for being an Eligible Loan in
a material respect or is a Cancelled Loan;

 

(2)           a representation or warranty made with respect to a Loan is untrue
in a material respect;

 

(3)                                  the Loan was E-Signed using a process other
than Sallie Mae’s E-Sign process, and there are reasonable grounds to question
the sufficiency of such E-Sign process, the documentation for such E-Sign

 

26

--------------------------------------------------------------------------------


 

process, or the documentation for or enforceability of such E-Signed Loans; or

 

(4)           The Trustee or the School is in breach of any part of this
Agreement in a material respect.

 

A Loan is still an Eligible Loan if it fails to meet eligibility criteria
because of an act or omission, by Sallie Mae in originating or servicing the
Loan for which Sallie Mae and/or ECFC is liable under Section 7.

 

Procedures for Return of Rejected Loans

 

ECFC’s and Sallie Mae’s only responsibility with respect to rejected Loans is to
return them to the Trustee or the School, as requested.  Sallie Mae will return
them following these steps:

 

Step 1

 

Sallie Mae will package the Loan documents;

 

Step 2

 

ECFC will re-endorse the note back to the Trustee, if necessary; and

 

Step 3

 

Sallie Mae will return the note and all related documents that it received by
registered mail or overnight delivery service.

 

Neither Sallie Mae nor ECFC will be liable to the Trustee or the School for any
losses incurred on rejected Loans except for losses arising from Sallie Mae’s or
ECFC’s gross negligence or willful misconduct in the handling or safekeeping of
the Loans.

 

SECTION 15        THE SCHOOL’S REPURCHASE OBLIGATION

 

Grounds for Repurchase

 

The School agrees to cause the Trustee, on behalf of the School, to repurchase
(i) Loans that, in a material respect, are not Eligible Loans as of the date of
sale no matter when the ineligibility is discovered, (ii) Loans that are
Cancelled Loans at the time of sale or become Cancelled Loans after sale to
ECFC, (iii) Loans (and/or Participation Interests) with respect to which ECFC
has purchased a Participation Interest, and either (1) the

 

27

--------------------------------------------------------------------------------


 

Trustee fails to sell ECFC the Participation Interests in the subsequent
disbursements, or (2) the Trustee fails to make the subsequent disbursements,
and (iv) Loans that were E-Signed using any E-Sign process other than Sallie
Mae’s if (a) the Trustee and the School fail to provide the information or
documentation set forth in Attachment AA as and when requested or (b) there are
reasonable grounds to question the sufficiency of such E-Sign process, the
documentation for such E-Sign process, or the documentation for or
enforceability of such E-Signed Loans.

 

In addition, if any of the foregoing circumstances exists with respect to a Loan
prior to the date legal title to the Loan is conveyed, such circumstance shall
entitle ECFC to require repurchase of the Participation Interest(s) in the
affected Loan(s).

 

The only exception is if a Loan is not an Eligible Loan because of an act or
omission that Sallie Mae made while originating or servicing the Loan for which
Sallie Mae and/or ECFC is liable under Section 7.

 

In addition to the foregoing repurchase events, the Trustee and the School agree
that the obligation to repurchase a Loan is automatic if one of the following
events occurs as a result of any act, omission, or circumstance existing before
ECFC owns the Loans (unless the event arises solely from an act or omission
Sallie Mae made in originating or servicing the Loan for which Sallie Mae or
ECFC is liable under Section 7), or as a result of any action or omission by the
Trustee or the School after the sale:

 

•                                          a claim for all or part of a guaranty
payment is rejected by the Guarantor or the Secretary and Sallie Mae has failed,
despite diligent efforts, to get the Guarantor or the Secretary to reverse that
rejection;

 

28

--------------------------------------------------------------------------------


 

•              under the Act or Regulations, a claim may not be filed on the
Loan;

 

•                                          the information provided at the time
of sale concerning the Borrower’s enrollment status or separation date was
inaccurate or inconsistent with the Guarantor’s records in a material respect;

 

•                                          the Borrower refuses to pay the Loan
by claiming a legal defense (other than infancy) and a preponderance of the
evidence indicates that the Loan is not legally enforceable; or

 

•                                          any representation or warranty with
respect to the Loan is inaccurate in a material respect.

 

The occurrence of such an event is conclusive proof of such repurchase
obligation.

 

All repurchases will be made within thirty days following a request for such
repurchase.

 

Repurchase Price

 

The repurchase price will be calculated as follows on the date of repurchase:

 

Repurchase Price =

 

Principal Balance that ECFC used in calculating the Purchase Price Payment
Amount that ECFC paid for such Loans (or Participation Interests, as
applicable), times the original Purchase Price Payment Amount percentage for
such Loans (or Participation Interests, as applicable)

 

Minus

 

any payments of principal that ECFC received on such Loans

 

Plus

 

accrued interest owed by Borrowers on specific Loans as of the date of
repurchase (including interest that was capitalized after ECFC bought such Loans
or Participation Interests, as applicable)

 

Plus

 

amounts ECFC must pay the Secretary

 

29

--------------------------------------------------------------------------------


 

Plus

 

reasonable expenses ECFC incurred as a direct result of the repurchase

 

Plus

 

any Special Allowances or interest benefits ECFC would have received from the
Secretary had any specific Loan been an Eligible Loan throughout the period ECFC
owned it or a Participation Interest in such Loan.

 

Payment of the repurchase price to ECFC does not limit any other remedy ECFC may
have or liability the Trustee or the School may have under this Agreement.

 

Neither Sallie Mae nor ECFC will be liable for any losses the Trustee or the
School incurs on repurchased Loans except for losses arising from Sallie Mae’s
or ECFC’s gross negligence or willful misconduct in the handling or safekeeping
of the Loans.

 

Post-Sale Reconciliation When Loan Information is Incorrect

 

If ECFC learns that the actual Principal Balance of any Loan or Participation
Interest that ECFC purchased hereunder differed from the Principal Balance that
ECFC used to calculate the Purchase Price Payment Amount or any Disbursement
Payment (even if ECFC learns of such fact after the sale), and if such
difference was not already accounted for when ECFC paid the Purchase Price
Payment Amount in any prior month, then the parties shall reconcile that
difference.  In such event, either ECFC will pay the Trustee, or the School
agrees to cause the Trustee to repay ECFC, as appropriate, an amount equal to
the Purchase Price Payment Amount calculated solely on the amount by which such
actual Principal Balance differed from the Principal Balance on which ECFC
originally calculated the Purchase Price Payment Amount or the Disbursement
Payment.  Similarly, if ECFC learns that the interest accrued on any Loan or
Participation Interest that ECFC purchased hereunder differed from the accrued
interest that ECFC used to calculate the Purchase Price Payment Amount (even if
ECFC learns of such fact after the sale), then ECFC agrees to pay the Trustee,
or the School agrees to cause the Trustee to repay ECFC, as

 

30

--------------------------------------------------------------------------------


 

appropriate, a sum equal to the amount by which such accrued interest differed
from the accrued interest on which ECFC calculated the Purchase Price Payment
Amount.  If the Trustee or the School owes funds to ECFC and the Borrower or the
Trustee (or the School, in its capacity as a school) already repaid the amount
of the deficiency in the Principal Balance, then ECFC will apply such repayment
as a credit against the amount owed to ECFC For Cancelled Loans and Loans with
respect to which the School returns any portion of a disbursement, even if ECFC
has been repaid the full Principal Balance, the School still must cause the
Trustee to pay ECFC the Disbursement Payment (if received by it) and the
Purchase Price Payment Amount that ECFC paid for the portion of the Loan (or
Participation Interest) that is cancelled or returned.

 

PART III - GENERAL PROVISIONS

 

SECTION 16        REPRESENTATIONS AND WARRANTIES OF THE TRUSTEE AND THE SCHOOL

 

Representations Made by the Trustee

 

By signing this Agreement and with respect to each Loan sold to ECFC or serviced
by Sallie Mae, the Trustee represents and warrants (as of the date hereof and as
of the date of each sale of Loans) that the following statements are true:

 

The Trustee is a national banking association duly created under the National
Banking Act, and is an eligible lender or other qualified holder of student
loans under the Act and Regulations.

 

The Trustee is the sole owner of legal title to the Loans, free and clear of any
liens, claims or encumbrances of any nature.

 

The Trustee has taken all legal and corporate action to permit it to enter into
and perform all of the obligations in this Agreement, including the sale of
Loans to ECFC and the repurchase of Loans.

 

31

--------------------------------------------------------------------------------


 

There is nothing in this Agreement that will violate any provision of law or any
contract by which it is bound.

 

The Trustee does not discriminate on the basis of race, sex, color, creed or
national origin. Further, the Trustee does not require the Borrower to maintain
a bank account or other business relationship with it to qualify for the Loan,
except that the Trustee may require an account or other business relationship if
it is a credit union, savings and loan association, mutual savings bank,
institution of higher education or a depository institution with less than $75
million in deposits.

 

Representations Made by the School

 

By signing this Agreement, the School represents and warrants that the following
statements are true:

 

Walden University, Inc. is a for profit corporation duly created and in good
standing under the laws of the State of Florida.

 

The School has taken all legal and corporate action to permit it to enter into
and perform all of its obligations in this Agreement, including the sale of
beneficial ownership of the Loans to ECFC and the repurchase of Loans.

 

There is nothing in this Agreement that will violate any provision of law or any
contract by which it is bound.

 

The School does not discriminate on the basis of race, sex, color, creed or
national origin.

 

Representations With Respect to the Loans and Participation Interests

 

The School agrees to make each of the representations and warranties in
Attachment D for each Loan or Participation Interest sold to ECFC, each as of
the date of sale.

 

32

--------------------------------------------------------------------------------


 

SECTION 17                        REPRESENTATIONS AND WARRANTIES OF THE SLM
ENTITIES

 

Representations and Warranties of Sallie Mae

 

Sallie Mae represents and warrants that each of the following is true:

 

Sallie Mae is a corporation duly created and in good standing under the laws of
the State of Delaware.

 

Sallie Mae has taken all legal and corporate action necessary to permit it to
enter into and perform all of its obligations in this Agreement.

 

There is nothing in this Agreement that will violate any provision of law or any
contract by which Sallie Mae is bound.

 

Representations and Warranties of ECFC

 

ECFC represents and warrants that each of the following is true:

 

ECFC is a corporation duly created and in good standing under the laws of the
State of Delaware and is an eligible lender or other qualified holder of student
loans under the Act and Regulations.

 

ECFC has taken all legal and corporate action necessary to permit it to enter
into and perform all of its obligations in this Agreement.

 

There is nothing in this Agreement that will violate any provision of law or any
contract by which ECFC is bound.

 

SECTION 18                        PAYMENT OF EXPENSES AND TAXES

 

Each party will pay its own expenses arising from or related to this Agreement
unless the Agreement specifies otherwise.  The School agrees to pay any transfer
or other taxes and any filing or recordation fees that are due upon the sale of
Loans or Participation Interests.

 

33

--------------------------------------------------------------------------------


 

SECTION 19                        COMMUNICATIONS AND NOTICES

 

Each party will send all written communications, notices and other
correspondence to each other party at the following addresses:

 

If to Sallie Mae, to:

 

Sallie Mae, Inc.

11100 USA Parkway

Fishers, IN  46037

Attention:

Senior Vice President

 

Financial Institution Sales

 

with copies to:

 

Sallie Mae, Inc.

12061 Bluemont Way

Reston, VA  20190

Attention:   General Counsel

 

Sallie Mae, Inc.

12061 Bluemont Way

Reston, VA  20190

Attention:   Andrew G. Wachtel

 

If to ECFC, to:

 

20 Hemingway Drive

East Providence, RI  02915

Attention:   President

 

If to the School, to:

 

1001 Fleet Street

Baltimore, MD  21202

Attention:   Robert Zentz, General Counsel

 

If to the Trustee, to:

 

Wells Fargo Bank, National Association

(solely in its capacity as Eligible Lender

Trustee for Walden University, Inc.)

7077 Bonneval Road, Suite 400

Jacksonville, FL  32216

 

Notices to either Sallie Mae or ECFC must be sent to both such parties.  Any
party can

 

34

--------------------------------------------------------------------------------


 

receive information somewhere else or have it received by someone else by
notifying the other parties of the change of address in writing.  All parties
agree that all communications will be deemed validly given if sent by registered
mail, overnight delivery, or receipt-confirmed facsimile.

 

SECTION 20                        LEGISLATIVE CHANGES

 

If changes in the Act, Regulations, or other law make Loans ineligible or impose
any new material adverse economic impact on Sallie Mae or ECFC, Sallie Mae may
refuse to originate and/or service, and ECFC may refuse to purchase, such Loans
under this Agreement, Each of such parties has the option to waive this right.

 

If changes in the Act, Regulations, or other law produce any material positive
economic impact on us or impose any material adverse economic impact on the
School, then, upon the School’s request, we both agree to negotiate in good
faith a new Purchase Price.  In the event concurrence cannot be reached on a new
Purchase Price, then upon giving us 60 days prior written notice, the School may
terminate this Agreement subject to the effects of termination as set forth in
Section 21.

 

SECTION 21                        TERMINATION

 

Methods of Termination

 

In addition to the method of termination of the “Commitment Period” as defined
in Section 24 of this Agreement, this Agreement can be terminated in the
following ways:

 

Together all parties can mutually agree in writing to terminate all or any part
of this Agreement.

 

Sallie Mae will give the Trustee and the School 60 days’ written notice if
either of such parties breaches any of its obligations in this Agreement.  If
such breach is not cured in all material respects by the end of the 60 days,
then Sallie Mae may terminate

 

35

--------------------------------------------------------------------------------


 

its origination and/or servicing responsibilities, and ECFC may terminate its
purchase responsibilities, under this Agreement.

 

The Trustee or the School will give Sallie Mae or ECFC 60 days’ written notice
if either of such parties breaches in any material respect any of its
obligations in this Agreement.  If such breach is not cured in all material
respects by the end of the 60 days, then the Trustee and the School may
terminate their Loan sale obligations under this Agreement; provided, however,
that in such event the Trustee and the School will remain obligated to sell to
ECFC all Loans that Sallie Mae processed, originated, or serviced on their
behalf, as well as all Loans in which ECFC had purchased a Participation
Interest.  In the event of such termination, Sallie Mae will have no further
obligation to originate or service Loans hereunder, and will have no obligation
to make any further Advances under the Financing Agreement.

 

The Trustee and the School may terminate Sallie Mae’s origination services by
giving Sallie Mae 60 days’ written notice. [Termination of origination services
under Part I will not affect the rights and obligations of any party under the
other parts of the Agreement.]

 

Sallie Mae may terminate its origination and/or servicing responsibilities, and
ECFC may terminate its purchase responsibilities, under this Agreement
immediately if an Insolvency Event occurs.

 

Sallie Mae may terminate its origination and/or servicing responsibilities, and
ECFC may terminate its purchase responsibilities, under this Agreement upon 30
days’ written notice to the Trustee and the School if for any reason the
Secretary alleges in writing (either formally or informally) (a) that Sallie Mae
or ECFC should be re-characterized as the “lender” of the Loans or (b) that any

 

36

--------------------------------------------------------------------------------


 

of the following are in violation of the Act or Regulations (including, without
limitation, the “prohibited inducements” guidelines issued by the Secretary):
(i) Sallie Mae’s agreement to perform origination and servicing functions on
behalf of the Trustee or the School, (ii) ECFC’s agreement to purchase Loans or
Participation Interests under this Agreement, or (iii) all or any part of any
other agreement, contract, indenture, or other instrument between or among the
School, the Trustee, Sallie Mae and/or ECFC, or between the Trustee, the School,
and one of Sallie Mae’s affiliates. If Sallie Mae terminates both the
origination and the servicing functions, then ECFC will, within 30 days
following the effective date of the termination, purchase all of the Eligible
Loans that Sallie Mae originated or is servicing under this Agreement (in which
case the Trustee and the School agree to sell such Loans at such time).  If
Sallie Mae terminates only the origination services, then either (1) Sallie Mae
will continue to service the Loans that Sallie Mae originated or is servicing
hereunder until such Loans are purchased by ECFC under the normal sales schedule
set forth in Section 9, or (2) ECFC will purchase all of the Eligible Loans that
Sallie Mae has originated or is servicing under this Agreement within 30 days
following the effective date of the termination of such origination services (in
which case the Trustee and the School agree to sell such Loans at such time). 
All sales pursuant to this paragraph will be subject to the remaining terms of
this Agreement.

 

Unless previously terminated, and without any notice or action required, Sallie
Mae’s obligation to accept delivery of Loans from you for servicing will
terminate at the end of the Commitment Period. However, Sallie Mae will continue
beyond such date to originate and disburse Loans on your behalf on the terms in
this Agreement until either you or Sallie Mae provides the other with 60 days’
written notice of termination of such origination services.  Additionally, any

 

37

--------------------------------------------------------------------------------


 

Loans already serviced on Sallie Mae’s system as of the date of termination will
continue to be serviced until they are removed from Sallie Mae’s system by the
School or the Trustee or are sold to ECFC or rejected by ECFC.

 

Effect of Termination

 

Upon termination of all or any part of this Agreement, any fees or other amounts
owed under this Agreement (or the part being terminated in the case of a partial
termination) will become immediately due and payable.  Following termination
(except in the case of termination by the Trustee or the School for cause),
those parts of this Agreement that, by their terms, extend beyond the end of the
Commitment Period (including, but not limited to, the obligation to sell and
purchase certain Loans) shall remain in full force and effect; provided,
however, that even in the case of termination by the Trustee or the School for
cause, the Trustee and the School will remain obligated to sell to ECFC all
Loans that Sallie Mae processed, originated, or serviced on their behalf, as
well as all Loans in which ECFC had purchased a Participation Interest.

 

SECTION 22                        PRIVACY PROVISIONS

 

With respect to information that is “non-public personal information” (as
defined in the GLB Regulations) that is disclosed or provided by the School (or
on its behalf) to Sallie Mae in connection with this Agreement, Sallie Mae
agrees, subject to the terms hereof and the limitations of liability set forth
herein, that in performing its obligations under this Agreement it shall comply
with all reuse, redisclosure, or other customer information handling,
processing, security, and protection requirements that are specifically required
of a non-affiliated third-party processor or servicer (or subcontractor) under
the GLB Regulations and other applicable federal consumer privacy laws, rules,
and regulations. Without limiting the foregoing, Sallie Mae agrees that:

 

38

--------------------------------------------------------------------------------


 

(i) Sallie Mae is prohibited from disclosing or using any “nonpublic personal
information” (as defined in the GLB Regulations) disclosed or provided by the
School or on the School’s behalf to Sallie Mae, except solely to carry out the
purposes for which it was disclosed, including use under an exception contained
in 12 CFR sections 40.14 or 40.15 or 16 CFR sections 313.14 or 313.15, as
applicable, of the GLB Regulations in the ordinary course of business to carry
out those purposes; and

 

(ii) Sallie Mae has implemented and will maintain an information security
program designed to meet the objectives of the Interagency Guidelines
Establishing Standards for Safeguarding Customer Information, Final Rule (12 CFR
Part 30, Appendix B) and the Federal Trade Commission’s Standards for
Safeguarding Customer Information (16 CFR Part 314).

 

SECTION 23                        OTHER PROVISIONS

 

Survival of Covenants

 

All covenants of this Agreement remain in effect during the servicing and after
the sale and purchase of Loans and Participation Interests in Loans, and any
successor or assign of ECFC is entitled to rely on the covenants, agreements,
representations and warranties the Trustee and the School have made in this
Agreement.  The Trustee’s and the School’s obligation to repurchase Loans and
Participation Interests, and their other obligations under Section 7, Section 9,
Section 10, Section 13, Section 15, and Section 21, remain in effect before and
after any termination of the Agreement in whole or part.

 

Assignment

 

Neither the Trustee nor the School may assign or transfer any of its rights or
obligations under this Agreement to any other party without the prior written
consent of Sallie Mae and ECFC, except as provided in this paragraph.  ECFC may
assign its purchase

 

39

--------------------------------------------------------------------------------


 

rights and obligations only to one or more wholly-owned subsidiaries of its
parent, SLM Corporation.  The School may assign or transfer its rights under
this Agreement to a non-profit entity in compliance with the provisions and
limitations of the Higher Education Act; provided, however, that following any
such assignment, the School will remain liable for all obligations of the School
that are set forth in this Agreement.

 

Entire Agreement

 

This document is the entire agreement among the Trustee, the School, ECFC, and
Sallie Mae with respect to the origination, servicing, and purchase of Loans.
Except as otherwise set forth herein, any previous agreements, documents or
undertakings on the matters covered in this Agreement are invalid.  This
Agreement may only be modified or amended by a written agreement signed by all
parties, and, when it is, the Agreement as amended will become the operative
Agreement.

 

Waiver

 

A written waiver is required for any party to waive a performance obligation of
any other party.  The waiver of performance of an obligation shall waive that
single performance but no future performances.

 

Governing Law

 

This Agreement is governed by and shall be construed in accordance with the laws
of the Commonwealth of Virginia, without giving effect to any choice of law or
conflict of law provisions or principles (whether of the Commonwealth of
Virginia or any other jurisdiction) that would cause the application of any laws
of any jurisdiction other than the Commonwealth of Virginia.

 

Performance Guarantee

 

At or prior to the full execution of this Agreement, Sallie Mae agrees to
deliver to the School and the Trustee a Performance Guarantee in the form of
Attachment G by which SLM Corporation guarantees the performance by Sallie Mae
and ECFC of their respective obligations under this Agreement.

 

Covenant Regarding

 

The School agrees that without Sallie Mae’s written consent it will not, and
will cause

 

40

--------------------------------------------------------------------------------


 

Consolidation Loans

 

the Trustee not to, endorse or promote in any manner any Consolidation Loan
product offered by any person or entity.  Nothing in this Agreement, however,
precludes the School from providing general information on Consolidation Loans
to Borrowers, including information on the types of borrower benefits generally
offered by lenders.  The School further agrees that in the event any Loan that
is sold to ECFC hereunder is consolidated through any entity whose Consolidation
Loan product is endorsed or promoted in any manner by the Trustee or the School
or any entity that is either affiliated with the Trustee or the School or that
shares a name with the School (such as an alumni association), the School shall
promptly repay to ECFC the following:

 

(1)                                  the total of the Purchase Price Payment
Amounts paid by ECFC with respect to such Loan, after adding to such amounts the
items listed in clauses (i), (ii), and (iii) of the definition of “Purchase
Price Payment Amount” that were previously subtracted, minus

 

(2)                                  the original Principal Balance of such
Loan.

 

Exclusivity

 

The School agrees that during the Commitment Period, unless this Agreement is
terminated, the School will not make loans as a lender under the FFELP, and all
loans made under the Act by any trust arrangement in which the School or any
entity related to the School (such as through personnel, directors, trustees,
ownership, or through benefiting from such structure) is beneficial owner will
be covered by (and will be sold to ECFC pursuant to) the terms of this
Agreement.

 

SECTION 24                        DEFINITIONS

 

Account

 

means all Loans of one Borrower of the same Loan type. Unsubsidized Stafford
Loans and subsidized Stafford Loans are considered to be Loans of the same type.

 

41

--------------------------------------------------------------------------------


 

Act

 

refers to Title IV, Part B of The Higher Education Act of 1965, as amended.

 

Agreement

 

refers to this ExportSS Agreement including attachments and amendments.

 

Bill of Sale

 

means a bill of sale substantially in the form of Attachment C to this
Agreement.

 

Borrower

 

means the obligor on a Loan.

 

Cancelled Loan

 

means a Loan for which either (1) the check for the first disbursement is not
presented for payment within 120 days, or (2) the first disbursement has been
repaid in full within 120 days, or (3) the proceeds of the first disbursement
are not released to the Borrower on or before one hundred twenty (120) days
after disbursement.

 

Commitment Period

 

means the period of time between the effective date and June 30, 2008 (or such
earlier date on which this agreement is terminated pursuant to section 21) (the
“Initial Term”). Unless the School or the Trustee notifies Sallie Mae, or Sallie
Mae notifies the School or Trustee, at least 60 days before the end of the
Initial Term hereunder (or the extended term, if applicable), then the
Commitment Period shall automatically renew for each of no more than four (4)
successive one (l) year terms, unless the School or Trustee notifies Sallie Mae,
or Sallie Mae notifies the School or Trustee, of its intention not to renew at
least 60 days before the end of each successive one year term.

 

Cutoff Date

 

means the date of the Bill of Sale for all Loans that are not in repayment
status.  For Loans in repayment status, the Cutoff Date is established by Sallie
Mae or ECFC.

 

Disbursement Agent

 

means the Guarantor or other entity that is to perform some part of the
origination or disbursement process.

 

Disbursement Payment

 

means with respect to each disbursement of Eligible Loans, an amount equal to
100% of

 

42

--------------------------------------------------------------------------------


 

the aggregate Principal Balance that is actually disbursed to the Borrower. 
This sum is calculated as of the date of purchase of a Participation Interest.

 

E-Sign or E-Signed

 

means the process by which a Loan is signed by the Borrower electronically.

 

Effective Date

 

means the date written at the top of the cover page of this Agreement.

 

EFT

 

means electronic funds transfer.

 

Eligible Loan

 

means, unless waived in writing by ECFC, a Loan that meets the criteria listed
below. Note that a loan is still an Eligible Loan if it fails to meet these
criteria solely because of an act or omission by Sallie Mae in originating or
servicing the Loan for which Sallie Mae is liable under Section 7.

 

The Loan is a fully disbursed Stafford Loan made in connection with graduate or
professional school educational studies at Walden University, Inc.  It is
guaranteed by the Guarantor and, unless waived in writing by ECFC, is reinsured
by the Secretary on terms at least as favorable as those in effect on the
Effective Date.

 

Except as reduced by Sallie Mae’s proprietary Borrower benefits, the Loan bears
the maximum interest race permitted by the Act and the interest is either:

 

(1)                                  payable on a current basis by the Secretary
or the Borrower, or

 

(2)                                  deferred subject to capitalization as
frequently as permitted by the Act and Regulations.

 

The Loan must also meet these additional criteria (unless specifically waived in
writing by ECFC):

 

•                                          it is not more than 11 days
delinquent (principal or interest) and, unless it is a Serial Loan, has a
Principal

 

43

--------------------------------------------------------------------------------


 

Balance of at least $250 as of the Cutoff Date;

 

•                                          it is in grace, deferment or
in-school status as of the date of the Bill of Sale (except as otherwise set
forth in the definition of Retroactive Separation Loan);

 

•                                          unless ECFC waives this provision, at
least 30 days remain until the beginning of the repayment period (except as
otherwise set forth in the definition of Retroactive Separation Loan);

 

•                                          it is supported by all documentation,
and in a format, reasonably required by Sallie Mae or ECFC;

 

•                                          it is made to an eligible Borrower
for Loans of that type under the Act; and

 

•                                          no forbearance agreement is in effect
with respect to the Loan and at least 12 months remain until the Loan is
scheduled to be paid in full.

 

Finally, unless (i) waived in writing by ECFC or (ii) reduced by Sallie Mae’s
proprietary Borrower benefits, the sum of (1) the interest payable by the
Secretary or the Borrower, plus (2) the Special Allowance payable by the
Secretary, must be at least equal to the maximum sum of the same items that is
permitted by Sections 427A(j), 427A(k), 438(b) (2) (G), 438 (b) (2) (H), and
438(b) (2) (I) of the Act (or, if higher, the maximum sum of these items that
was permitted by the Act as in effect on the disbursement date for a Loan of the
same Loan type that was disbursed on the disbursement date).

 

Financing Agreement

 

means that certain Revolving Financing Agreement among Sallie Mae, the Trustee,
and the School dated the Effective Date.

 

GLB Regulations

 

means the Joint Banking Agencies’ Privacy of Consumer Financial Information,
Final Rule

 

44

--------------------------------------------------------------------------------


 

(12 CFR Parts 40, 216, 332 and 573) or the Federal Trade Commission’s Privacy of
Consumer Financial Information, Final Rule (16 CFR Part 313), as applicable,
implementing Title V of the Gramm-Leach-Bliley Act, Public Law 106-102, as
amended.

 

Guarantor

 

means a state or private non-profit agency responsible for providing the
guarantee for Loans that is reasonably acceptable to ECFC.

 

Insolvency Event

 

means any of the following:

 

If the Trustee or the School becomes financially insolvent no matter how the
insolvency is evidenced.

 

If a petition is filed under Title 11 of the U.S. Code (or any similar law) by
or against the Trustee or the School.

 

If a court or agency with the authority appoints a trustee, receiver,
conservator or the like for the Trustee or the School.

 

Institutional Default Rate

 

means the most recently published default rate calculated by the Department of
Education for a given educational institution.

 

LARS Form 799

 

means the Lender’s Request for Payment of Interest and Special Allowance,
formerly OE Form 799.

 

Loan

 

means a student loan made under the Act (and related documents) that is to be
originated, serviced or offered for sale under this Agreement.

 

Master List

 

means the updated list maintained by Sallie Mae, which will be available for
inspection by the Trustee and the School and will be deemed an exhibit to the
Master Participation Certificate, of disbursements and Loans with respect to
which ECFC has purchased a Participation Interest.

 

Master Participation

 

means the Master Participation Certificate to be executed hereunder evidencing
the

 

45

--------------------------------------------------------------------------------


 

Certificate

 

conveyance to ECFC of the Participation Interests, in the form of Attachment F
to this Agreement.

 

Master Promissory Note

 

means a form promissory note that allows Borrowers to receive, in addition to
initial loans, additional loans for the same or subsequent periods of
enrollment.

 

Participated Loan

 

means each Loan with respect to which ECFC purchases a Participation Interest in
a disbursement thereof.

 

Participation Interest

 

means, with respect to each Loan, the 100.00% participation interest in each
disbursement of such Loan that is to be purchased by ECFC pursuant to the terms
of this Agreement.

 

Prime Rate

 

means for each business day, the rate displayed on Telerate page 125 (or
successor page) as the Prime Rate for such day.  If for any business day no such
rate is displayed on Telerate, the Prime Rate will be the highest rate listed as
the Prime Rate in the “Money Rates” section of the Eastern Edition of The Wall
Street Journal published on such date, or if no longer published or not listed
in such publication, such substitute source that Sallie Mae chooses.  The Prime
Rate for any day that is not a business day will be the Prime Rate as determined
above on the immediately preceding business day.

 

Principal Balance

 

means the original principal amount of a Loan, plus any capitalized interest
that is insured by the Guarantor, less principal payments received and amounts
that may not be insured such as late charges.

 

Purchase Price Payment Amount

 

means an amount equal to the following, calculated using only the amounts of the
disbursements made in the month for which the Purchase Price Payment Amount is
being calculated:

 

For Stafford Loans, 107.00% of the aggregate Principal Balance of such Stafford
Loans, minus (i) the Secretary’s Lender Fee, minus (ii) any portion of the
origination fee

 

46

--------------------------------------------------------------------------------


 

that is chargeable to the Borrower by a lender under section 438(c) of the Act
(and any similar provision of the Act that is hereafter enacted) but that is
waived by the Trustee or the School, minus (iii) any other fee that is charged
to the lender by the Secretary on LARS Form 799.

 

ECFC hereby commits to pay the 1% federal default fee that is payable under
section 428(b)(1)(H)(ii) and section 428H(h) of the Act for all Eligible Loans
made hereunder that are guaranteed during the first year of the Commitment
Period (and that are guaranteed during subsequent years of the Commitment
Period, unless ECFC gives notice pursuant to the next sentence) by a Guarantor
that satisfies both of the following: (i) the Guarantor does not pay the fee
itself, and (ii) ECFC or its affiliate pays such fee for Stafford loans made by
Sallie Mae-owned brands that are guaranteed by such Guarantor. Notwithstanding
any other provision of this Agreement, if, by March 31 of any year of the
Commitment Period, ECFC notifies the School or Trustee that ECFC (1) will not
pay such fee as part of the terms offered to customers obtaining Stafford loans
made by Sallie Mae-owned brands that are guaranteed during the succeeding July
1-June 30 year(s) of the Commitment Period, and (2) will not pay such fee for
Eligible Loans made hereunder that are guaranteed during such succeeding July
1-June 30 year(s) of the Commitment Period, then, solely for purposes of
Eligible Loans made hereunder that are guaranteed during such, succeeding July
1-June 30 year(s), Purchase Price Payment Amount shall have the meaning set
forth in the preceding paragraph, except that “107.80%” shall be substituted for
“107%”.

 

Purchaser

 

means SLM Education Credit Finance Corporation or such other subsidiary of SLM
Corporation as may be designated in writing by ECFC.

 

Regulation

 

means any rule, regulation, instruction or procedure issued by the Secretary
under the

 

47

--------------------------------------------------------------------------------


 

Act or by the Guarantor.

 

Retroactive Separation Loan

 

refers to an Eligible Loan that is in repayment status because the Borrower has
left school prior to the anticipated date.  A Retroactive Separation Loan is an
Eligible Loan only if (i) within fourteen (14) days after the School or the
Trustee receives the notice that the Borrower is no longer a full-time student,
ECFC is notified of the receipt of the notice and that the sale of the Loan is
requested, and (ii) that Loan is delivered to ECFC within thirty (30) days after
receipt of the notice -

 

Secretary

 

means the United States Secretary of Education, or any successor, or any
representative of the foregoing.

 

Secretary's Lender Fee

 

means the amount that the Secretary is authorized to withhold (with respect to
each disbursement of a Loan) from the Trustee’s or the School’s interest
payments pursuant to the provisions of Section 438(d) of the Act (and any
similar provision of the Act that is hereafter enacted).  The parties
acknowledge that as of the date of this Agreement, this authorized deduction is
equal to 0.50% of the Principal Balance of each such Loan.

 

Serial Loan

 

means an additional Eligible Loan made to the same Borrower who has a Loan of
the same type already owned by or required to be sold by the Trustee to ECFC or
any of its affiliates, subsidiaries, or predecessors.  Unsubsidized and
subsidized Stafford loans are considered to be the same Loan type.

 

Special Allowance

 

means the amount the Secretary pays the holder of a Loan as authorized and
calculated under Section 438 of the Act.

 

Stafford Loan

 

means:

 

(A) a Loan for which the interest rate is governed by Section 427A(a), Section
427A(d), Section 427A(e), Section 427A(f), Section 427A(g), Section 427A(j) (1),
Section 427A(j) (2), Section 427A(k) (l), or Section

 

48

--------------------------------------------------------------------------------


 

427A(k) (2) of the Act.  The Loans described in this paragraph (A) are referred
to as “subsidized Stafford Loans.”

 

(B) A Stafford Loan made under Section 428H of the Act bearing an interest rate
governed by the sections of the Act listed in (A) immediately above.  These
Loans are referred to as “Unsubsidized Stafford Loans.”

 

Total Loans First Disbursed

 

means the total number of Loans that Sallie Mae originated for the Trustee or
the School for which the first disbursements were made during the applicable
period.

 

Trust Agreement

 

means that certain Eligible Lender Trust Agreement dated as of July 1, 2006,
between the School and the Trustee, or any replacement, extension, or renewal
thereof, as amended from time to time, that among other things, establishes or
evidences the eligible lender trustee relationship between the Trustee, the
legal title holder of Loans, and the School, the beneficial owner of the Loans.

 

Trust Estate

 

means the entire portfolio of student loans and all other properties and assets
held in trust by the Trustee under the terms of the Trust Agreement.

 

SECTION 25                        Trustee Provisions

 

Trustee Provisions

 

The SLM Entities acknowledge that Wells Fargo Bank, National Association, has
entered into this Agreement solely in its capacity as Trustee for the School,
and not in its individual capacity. The representations, warranties, and
covenants of the Trustee herein or in connection with sales of Loans to be made
hereunder (other than any representations, warranties, and covenants relating to
the Trustee’s creation, existence, eligible lender status, corporate action,
no-cross defaults, and nondiscrimination) are made solely at the direction of
the School, without independent investigation by the Trustee, and the Trustee
has undertaken only those duties required of

 

49

--------------------------------------------------------------------------------


 

it under the Trust Agreement.  Accordingly, except with respect to
representations, warranties, and covenants relating to the Trustee’s creation,
existence, eligible lender status, corporate action, no-cross defaults, and
nondiscrimination, all recourse and remedies ECFC may have hereunder shall be
available only against the School and the assets of the Trust Estate, and not
against the Trustee in its individual capacity.

 

EXECUTION OF THIS AGREEMENT

 

By signing below, the authorized representatives of Sallie Mae, ECFC, the
Trustee, and the School accept this Agreement as a legal contract as of the
Effective Date on page 1.

 

WALDEN UNIVERSITY, INC.

 

SIGNATURE:

/s/ Richard Patro

 

 

PRINTED NAME:

Richard Patro

 

 

TITLE:

CFO

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

solely in its capacity as Eligible Lender Trustee for Walden University, Inc.

 

SIGNATURE:

 

 

 

PRINTED NAME:

 

 

 

TITLE:

 

 

 

50

--------------------------------------------------------------------------------


 

SALLIE MAE, INC.

 

SIGNATURE:

/s/ Jerry Maher

 

 

PRINTED NAME:

Jerry Maher

 

 

TITLE:

Senior Vice President

 

 

SLM EDUCATION CREDIT FINANCE CORPORATION

 

By:  Sallie Mae, Inc., Authorized Agent

 

SIGNATURE:

/s/ Jerry Maher

 

 

PRINTED NAME:

Jerry Maher

 

 

TITLE:

Senior Vice President

 

 

51

--------------------------------------------------------------------------------


 

ATTACHMENT AA

 

Sallie Mae Documentation Requirements for
Loans Executed By E-Sign Processes

 

The following is required of any lender delivering to SLM Corporation or any of
its subsidiaries or affiliates (“Sallie Mae”), whether for disbursement,
servicing, or purchase, Loans that were E-Signed using any E-Sign process,
unless the Loans were originated and disbursed by Sallie Mae using Sallie Mae’s
proprietary E-Sign process.

 

1.                                       List of E-Signed Loans – the lender
must identify which Loans were executed electronically. If Loans were originated
using more than one E-Sign process, the lender must identify which Loans were
executed using each process. The lender should contact Sallie Mae for assistance
in revising transmittal forms and/or file formats in an acceptable manner.

 

2.                                       Copy of Promissory Note – the lender
must produce (or cause the entity whose E-Sign process was utilized to execute
the promissory note to produce) a copy of the note at any time free of charge
upon reasonable request of the Borrower or holder, whether before or after sale,
and regardless of how much time has elapsed following the sale.

 

3.                                       Process Documentation – the lender must
provide documentation on for each unique E-Sign process used to execute Loans in
the portfolio. If the lender, or its origination servicer, used more than one
process, or if the process has been modified since the oldest E-Signed Loan in
the portfolio was executed, then each process must be documented. Process
documentation must contain the following, in addition to any other materials
reasonably requested by the Borrower or the holder:

 

(i)                                     A description of the steps followed by a
borrower to execute the promissory note (such as a flowchart);

(ii)                                  A copy of each screen as it would have
appeared to the borrower when he/she was presented with the terms and conditions
of the Loan and consented to execute the note electronically;

(iii)                               A description of the field edits and other
security measures used to ensure integrity of the data submitted to the
originator electronically; and

(iv)                              A description of how the executed promissory
note has been preserved to ensure that it has not been altered after it was
executed.

(v)                                 All other documentary and technical evidence
reasonably requested by the Borrower, the purchaser, or the holder to support
the validity of the E-Sign process used by the Borrower, or the authenticity of
a particular electronic signature or record, including without limitation, if
requested, affidavits and/or witness testimony to support the electronic
records.

 

If the lender has used more than one process, each process document must
identify which Loans were executed by which process.   If the lender has
provided process documentation in connection with a prior sale or transfer,
reference to the prior documentation is sufficient.

 

The lender must produce (or cause the entity whose E-Sign process was utilized
to execute the promissory note to produce) the foregoing materials and
documentation at any time free of charge upon reasonable request of the
Borrower, purchaser, or holder, whether before or after sale, and regardless of
how much time has elapsed following the sale. Failure to provide the materials
and/or documentation in a form satisfactory to the applicable Guarantor and
satisfactory to the Secretary, and otherwise sufficient to prove the
enforceability of the Loan(s), may lead to rejection of the Loan(s) or required
repurchase of the Loan(s) pursuant to the provisions of this Agreement.

 

--------------------------------------------------------------------------------


 

ATTACHMENT A

 

SCHEDULE OF FEES

 

1.             Origination Fee: $ 5.00 for each Stafford Loan Sallie Mae
originates for the Trustee. For Loans originated through Sallie Mae’s
Internet-based origination and disbursement service (in lieu of the foregoing
fees): $ 5.00 for each Stafford Loan Sallie Mae originates for the Trustee. 
Sallie Mae will also charge an additional $2.00 per application for paper
application processing.  These fees are payable even if the Loan is cancelled. 
In calculating these fees, a subsidized Stafford Loan and an Unsubsidized
Stafford Loan will be counted as a single Loan only if they are received in a
single loan file.

 

2.                                       Servicing Fee:  $0.00 per Stafford
Account per month starting on the date of the first disbursement (or conversion
to Sallie Mae’s servicing system).  Sallie Mae will charge an additional fee of
$0.20 per Account per month for any Account containing one or more Unsubsidized
Stafford Loans.

 

3.                                       Deconversion Fee:  $ 25.00 for each
Loan the Trustee or the School removes from Sallie Mae’s servicing system.  The
Deconversion Fee must be paid before the Loan may be removed from Sallie Mae’s
servicing system.  Subsidized Stafford Loans and Unsubsidized Stafford Loans
will be counted as two Loans in calculating the Deconversion Fee.

 

--------------------------------------------------------------------------------


 

OFFICER’S CERTIFICATE OF TRUSTEE

 

Re:                             ExportSS Agreement dated July 1, 2006, among
Wells Fargo Bank, National Association, solely in its capacity as Eligible
Lender Trustee for Walden University, Inc., Walden University, Inc., Seller,
Sallie Mae, Inc., and SLM Education Credit Finance Corporation.

 

I, of Wells Fargo Bank, National Association, solely in capacity as Eligible
Lender Trustee for Walden University, Inc. (the “Trustee”), hereby certify to
Sallie Mae, Inc. (Sallie Mae”), and SLM Education Credit Finance Corporation
(“ECFC”) that:

 

ONE OF THE OFFICERS LISTED IN THIS SECTION HAS SIGNED THE AGREEMENT AND THE
PERSON(S) NAMED BELOW ARE, AS OF THE DATE OF THIS CERTIFICATE, THE
REPRESENTATIVES OF THE TRUSTEE DULY AUTHORIZED TO EXECUTE AGREEMENTS REGARDING
THE ORIGINATION, SERVICING, AND SALE OF STUDENT LOANS, HOLD THE CORPORATE
OFFICES INDICATED NEXT TO THEIR NAMES, THE SIGNATURES FOLLOWING THEIR NAMES ARE
THEIR GENUINE SIGNATURES, AND ONE OF THEM HAS DULY EXECUTED THE AGREEMENT:

 

NAME

 

TITLE

 

SIGNATURE

 

 

 

 

 

 

 

TRICIA HEINTZ

 

VICE PRESIDENT

 

/s/ Tricia Heintz

 

 

 

 

 

 

 

GEORGE W. BEMISTER

 

VICE PRESIDENT

 

/s/ George W. Bemister

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Andrew La Fear

 

 

(An officer who did not sign the Agreement and is not listed in the box above)

 

 

 

 

 

Name:

ANDREW La FEAR

 

 

 

Title:

VICE PRESIDENT

 

 

 

Date:

7/1/06

 

 

 

--------------------------------------------------------------------------------


 

OFFICER’S CERTIFICATE OF SCHOOL

 

Re:                             ExportSS Agreement dated July 1, 2006, among
Walls Fargo Bank, National Association, solely in its capacity as Eligible
Lender Trustee for Walden University, Inc., Waldan University, Inc., Seller,
Sallie Mae, Inc., and SLM Education Credit Finance Corporation.

 

I, of Walden University, Inc. (the “School”), hereby certify to Sallie Mae, Inc.
(“Sallie Mae”), and SLM Education Credit Finance Corporation (“ECFC”) that:

 

ONE OF THE OFFICERS LISTED IN THIS SECTION HAS SIGNED THE AGREEMENT AND THE
PERSON(S) NAMED BELOW ARE, AS OF THE DATE OF THIS CERTIFICATE, THE
REPRESENTATIVES OF THE SCHOOL DULY AUTHORIZED TO EXECUTE AGREEMENTS REGARDING
THE ORIGINATION, SERVICING, AND SALE OF STUDENT LOANS, HOLD THE CORPORATE
OFFICES INDICATED NEXT TO THEIR NAMES, THE SIGNATURES FOLLOWING THEIR NAMES ARE
THEIR GENUINE SIGNATURES, AND ONE OF THEM HAS DULY EXECUTED THE AGREEMENT:

 

NAME

 

TITLE

 

SIGNATURE

 

 

 

 

 

 

 

Paula R. Singer

 

Chairman and Chief Executive Officer

 

/s/ Paula R. Singer

 

 

 

 

 

 

 

Richard J. Patro

 

VP -  Finance/Treasurer

 

/s/ Richard J. Patro

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Deborah L. Zimic

 

 

(An officer who did not sign the Agreement and is not listed in the box above)

 

 

 

 

 

Name:

Deborah L. Zimic

 

 

 

Title:

Secretary

 

 

 

Date:

6/30/06

 

 

 

--------------------------------------------------------------------------------


 

ATTACHMENT C

 

BILL OF SALE

 

Re:                               ExportSS® Agreement dated July 1, 2006 (the
“Agreement”)

 

The undersigned Seller sells and assigns to SLM Education Credit Finance
Corporation (“ECFC”) and its successors and assigns all of Seller’s rights,
title, and insurance interest in the portfolio of Loans described below as being
accepted for purchase by ECFC, as listed on the attached schedule. This sale is
for value received and is in accordance with the terms and conditions of the
Agreement.

 

The Seller makes (for the benefit of ECFC) the representations and warranties
set forth in the Agreement as of the date of this Bill of Sale.  The Seller
authorizes ECFC to use a copy of this document as the only official notification
to the Guarantor of assignment of the Loans to ECFC on the date of purchase.

 

If any of the Loans were made under a master promissory note, this sale excludes
an assignment of Seller’s right to offer future loans under such Master
Promissory Note. This right to offer future loans is not assignable by Seller
except to (i) the surviving entity following a merger or acquisition of Seller
or (ii) the purchaser of any such future loans (but ECFC does not waive any
obligation of the Seller to sell Loans under the Agreement).  Seller warrants
that if it does not deliver the original Master Promissory Note to ECFC at the
time of sale, Seller will deliver it to ECFC to the extent it is needed for
enforcement or claim-filing purposes.

 

Portfolio offered for sale by Seller:

Accounts                                        *Principal
$                              

 

Portfolio accepted for purchase by ECFC:

Accounts                                          *Principal
$                              

 

SELLER

 

ECFC

 

 

 

Wells Fargo Bank, National Association, solely in its capacity as eligible
lender trustee for Walden University, Inc.

 

SLM Education Credit Finance Corporation
c/o Sallie Mae, Inc.
12061 Bluemont Way

 

 

Reston, VA 20190

By:

 

 

 

ATTN: Customer Service Department

 

Signature of Authorized
Representative of Trustee

 

 

 

 

 

By:

Sallie Mae, Inc., Authorized Agent

NAME

 

 

 

AND

 

By:

 

 

TITLE:

 

 

 

 

Signature of Authorized Signatory

 

 

 

The undersigned, as beneficiary under the Trust Agreement dated as of   
           20    , between, the undersigned and the above Trustee, joins in this
Bill of Sale for the purpose of consenting to the sale of the Loans to ECFC.

 

NAME AND

TITLE:

 

 

 

DATE OF PURCHASE:

 

 

 

 

 

WALDEN UNIVERSITY, INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

NOTE: Boxed areas are for completion by ECFC

 

--------------------------------------------------------------------------------

*                                         Based on estimated calculations, which
may be adjusted upward or downward based on final reconciliations

 

--------------------------------------------------------------------------------


 

ATTACHMENT D

 

REPRESENTATIONS AND WARRANTIES OF THE SCHOOL WITH RESPECT TO LOANS

 

The School states that the following statements are true with respect to each
Loan sold hereunder to ECFC or its designee (“Purchaser”).  However, if any
representation or warranty made herein is untrue due to an act or omission by
Sallie Mae in originating or servicing the Loan for which Sallie Mae is liable
under Section 7 of this Agreement, the School will not be deemed in breach of
such representation and warranty with respect to such Loan. The warranties are:

 

1.                                       The Trustee is the sole owner of legal
title to the Loans, and the School is the sole owner of beneficial title to the
Loans, free and clear of any liens, claims or encumbrances of any nature; and
such parties are free to transfer, and have transferred, title to the Loans to
the Purchaser.

 

2.                                       The Loans are Eligible Loans that have
been originated, including payment of all applicable origination fees, and
serviced in accordance with all applicable laws and Regulations.  All
information provided to the Purchaser concerning the Loans is true.

 

3.                                       The Loans are legal, valid and binding
obligations of the respective Borrowers and are subject to no defenses (except
the defense of infancy). Except for Sallie Mae’s service-marked Borrower benefit
programs, the Trustee or the School either has already paid for, or will provide
funds to the Purchaser to pay for, all rebates or other Borrower benefits that
were promised to the Borrowers.

 

4.                                       Any origination or servicing activities
with respect to the Loans by any party other than Sallie Mae have been done with
due diligence and in accordance with the Act and Regulations.

 

5.                                       The Loans are registered with the
Guarantor under the ownership number the Trustee has provided to the Purchaser,
the Loans are fully insured by the Guarantor, and the Trustee has transferred
the insurance on the Loans to the Purchaser.  All insurance premiums due the
Guarantor have been paid.

 

6.                                       Any payments received by the Trustee or
the School on the Loans have been allocated to principal and interest on a
simple interest basis.

 

7.                                       All Loans of each Borrower subject to
sale at this time are being offered for sale as part of the same transaction.

 

8.                                       The Trustee has not selected the Loans
on the basis of any identifying characteristics of the Borrowers, such as
educational institutions attended, age, sex, race, creed, national origin or
place of residence.

 

9.                                       If a Loan was not originated by or on
behalf of the Trustee, the Trustee is a legitimate “holder” of the Loan and the
Loan was transferred to the Trustee in full compliance with the Act and
Regulations.

 

10.                                 If the sale of any Loan made under a Master
Promissory Note includes an assignment of the right to offer future loans under
such Master Promissory Note, (i) the Trustee has not assigned and will not
assign such right to any other party, and (ii) the Borrower has not revoked the
Trustee’s right to make future loans under such Master Promissory Note.  If
neither the Trustee nor the School delivers the original Master Promissory Note
to the Purchaser, the Trustee or the School will deliver it to the Purchaser to
the extent it is needed for enforcement or claim-filing purposes.

 

--------------------------------------------------------------------------------


 

ATTACHMENT E-l

 

BLANKET ENDORSEMENT

 

By signing this endorsement, the undersigned endorses the attached Promissory
Note.  This note is one of the Promissory Notes described in the Bill of Sale
executed in favor of SLM Education Credit Finance Corporation (“ECFC”). If the
Promissory Note is a Master Promissory Note, the undersigned endorses such
Master Promissory Note only to the extent it evidences particular loans that are
described in such Bill of Sale.  Except as stated in the previous sentence, or
as provided in the ExportSS® Agreement dated July 1, 2006 among the Trustee,
Walden University, Inc., Sallie Mae, Inc., and ECFC, this is an unrestricted
endorsement and without recourse.

 

This endorsement may be effected by attaching either this endorsement or a
facsimile to each of the Notes.

 

Trustee:

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

ATTACHMENT E-2

 

POWER OF ATTORNEY

 

                                                                                                                        ,
solely in its capacity as eligible lender trustee for Walden University, Inc.
(“Trustee”) authorizes SLM Education Credit Finance Corporation (“ECFC”) or
                                                                                                     
(“Servicer”), as its attorney-in-fact, to endorse Promissory Notes sold under
the ExportSS® Agreement among the Trustee, Walden University, Inc. (“School”),
Sallie Mae, Inc., and ECFC dated                                              ,
20    , in the following form:

 

All right, title and interest of                                               
                                             
                                             , solely in its capacity as
eligible lender trustee for Walden University, Inc. (“Trustee”) is assigned to
SLM Education Credit Finance Corporation (“ECFC”) without recourse except as
provided in the ExportSS® Agreement among the Trustee, Walden University, Inc.
(“School”), Sallie Mae, Inc., and ECFC dated July l, 2006.  If the Promissory
Note is a Master Promissory Note, this endorsement is valid only to the extent
it evidences particular loans that are described in a Bill of Sale from the
Trustee and the School to ECFC.

 

By:

 

 

 

On behalf of and as attorney-in-fact for

 

 

 

 

 

 

 

the Trustee

 

Further, the endorsement by ECFC or the Servicer on behalf of and as
attorney-in-fact for the Trustee shall transfer to ECFC all right, title and
interest of the Trustee in the Promissory Notes (subject to the above limitation
if the notes are Master Promissory Notes) consistent with the terms of the
ExportSS® Agreement dated                  , 20    .

 

For purpose of endorsement of these Promissory Notes, a facsimile of this
authorization may be used in place of the original.

 

Dated                        , 20    .

 

Trustee:

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

MASTER PARTICIPATION CERTIFICATE

 

Date:  July 1, 2006

 

This Participation Certificate evidences the sale by Wells Fargo Bank, National
Association, solely in its capacity as Eligible Lender Trustee for Walden
University, Inc., (“Trustee”) and Walden University, Inc. (“School”) to SLM
Education Credit Finance Corporation of Participation Interests in each
disbursement of a Participated Loan, all as identified in the Master List
maintained by Sallie Mae, Inc. (“Sallie Mae”), pursuant to the ExportSS®
Agreement dated as of July 1, 2006, among Sallie Mae, SLM Education Credit
Finance Corporation, the Trustee, and the School (the “ExportSS Agreement”). 
Capitalized terms used but not defined herein have the respective meanings
assigned to such terms in the ExportSS Agreement.

 

The Participation Interests evidenced hereby are subject to the provisions of
the ExportSS Agreement.

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
solely in its capacity as eligible lender trustee for Walden University, Inc.

 

 

 

By:

/s/ Tricia Heintz

 

 

 

 

Name:

TRICIA HEINTZ

 

 

 

 

Title:

VICE PRESIDENT

 

 

 

 

 

 

WALDEN UNIVERSITY, INC.

 

 

 

By:

/s/ Richard Patro

 

 

 

 

Name:

RICHARD PATRO

 

 

 

 

Title:

CFO

 

 

 

--------------------------------------------------------------------------------


 

PERFORMANCE GUARANTEE

 

THIS PERFORMANCE GUARANTEE is given and delivered by SLM Corporation, a Delaware
corporation (“Parent”) to Walden University, Inc. and Wells Fargo Bank, National
Association (together, “Lender”), relating to that certain ExportSS® Agreement
dated as of July 1, 2006 (the “Agreement”), by and among Sallie Mae, Inc.
(“Sallie Mae”), SLM Education Credit Finance Corporation (“ECFC”), and Lender.

 

WITNESSETH

 

That in order to induce Lender to accept (i) ECFC as the contract party under
the Agreement for purchases of Loans (as defined in the Agreement), and (ii)
Sallie Mae as the contract party under the Agreement for originations,
servicing, and all other obligations under the Agreement of the SLM Entities (as
defined in the Agreement), it is hereby agreed as follows:

 

1.                                       Parent, for itself, its successors and
assigns, hereby guarantees to Lender, its successors and assigns, the full and
faithful performance by ECFC and Sallie Mae and their successors and assigns, of
each and every one of the terms, provisions, conditions, obligations, and
agreements on the part of ECFC and Sallie Mae to be made, carried out, performed
or observed as provided in the Agreement;

 

2.                                       If, at any time, ECFC or Sallie Mae
defaults in the performance of any of the terms, provisions, conditions,
obligations, and agreements or in any other matter or thing pertaining to the
Agreement, that are to be made, carried out, performed, or observed by ECFC or
Sallie Mae, their successors or assigns, Parent will perform, or cause to be so
performed, any such terms, provisions, conditions, obligations, and agreements
contained in the Agreement;

 

3.                                       Parent covenants and agrees with
Lender, its successors and assigns, that Lender and ECFC or Sallie Mae, as the
case may be, may: (i) waive any of the terms, provisions, conditions,
obligations and agreements of the Agreement; (ii) modify, amend, or change the
Agreement; and (iii) grant extensions of time to ECFC and/or Sallie Mae and
their successors and assigns. Such changes or extensions of time may be granted,
such waiver and consents may be given, and such modifications and assignments
may be made, without notice to or the consent of Parent and without affecting,
changing, releasing, or in any way impairing the obligations of the Guarantee
hereby given;

 

4.                                       Parent may be released from this
Guarantee only by a written instrument signed by an authorized official of
Lender. Parent further covenants and agrees with Lender and its successors and
assigns that this Guarantee remains in full force and effect notwithstanding the
sale or transfer of ECFC or Sallie Mae. A release from the Guarantee shall be
granted to Parent by Lender only upon the approval by Lender of a new Guarantee
executed by the corporate entity assuming the relationship of Parent to ECFC or
Sallie Mae, as the case may be.

 

IN WITNESS WHEREOF, Parent(s) has executed this guarantee this 1st day of July,
2006.

 

SLM CORPORATION

 

 

 

 

 

 

 

By:

/s/ Jerry Maher

 

 

Name:

Jerry Maher

 

 

Title:

Senior Vice President

 

 

--------------------------------------------------------------------------------